Exhibit 10.1

CREDIT AGREEMENT

Dated as of June 30, 2005

COVENTRY HEALTH CARE, INC., a Delaware corporation (the "Borrower"), the banks,
financial institutions and other institutional lenders (the "Initial Lenders")
and issuers of letters of credit ("Initial Issuing Banks") listed on Schedule I
hereto, LEHMAN COMMERCIAL PAPER INC. and BANK OF AMERICA, N.A., as
co-syndication agents, JPMORGAN CHASE BANK, N.A. and WACHOVIA BANK, NATIONAL
ASSOCIATION, as co-documentation agents, and CITIBANK, N.A. ("Citibank"), as
administrative agent (the "Agent") for the Lenders (as hereinafter defined),
agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

"Advance" means a Revolving Credit Advance or a Term Advance.

"Affiliate" means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term "control" (including the terms "controlling", "controlled
by" and "under common control with") of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.

"Agent's Account" means the account of the Agent maintained by the Agent at
Citibank at its office at Two Penns Way, New Castle, Delaware 19720, Account
No. 36852248, Attention: Bank Loan Syndications.

"Applicable Lending Office" means, with respect to each Lender, such Lender's
Domestic Lending Office in the case of a Base Rate Advance and such Lender's
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

"Applicable Margin" means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating

S&P/Moody's

Applicable Margin for

Base Rate Advances

Applicable Margin for

Eurodollar Rate Advances

Level 1

BBB+ or Baa1 or above

 

0.000%

 

0.450%

Level 2

BBB or Baa2

 

0.000%

 

0.625%

Level 3

BBB- or Baa3

 

0.000%

 

0.750%

Level 4

BB+ or Ba1

 

0.000%

 

1.250%

Level 5

Lower than Level 4

 

0.500%

 

1.750%

 

 

 


--------------------------------------------------------------------------------



 

 

"Applicable Percentage" means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody's

Applicable

Percentage

Level 1

BBB+ or Baa1 or above

 

0.100%

Level 2

BBB or Baa2

 

0.125%

Level 3

BBB- or Baa3

 

0.175%

Level 4

BB+ or Ba1

 

0.250%

Level 5

Lower than Level 4

 

0.375%

 

"Appropriate Lender" means, at any time, with respect to either of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility at such time.

"Assignment and Acceptance" means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

"Assuming Lender" has the meaning specified in Section 2.18(d).

"Assumption Agreement" has the meaning specified in Section 2.18(d)(ii).

"Available Amount" of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

"Base Rate" means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a)      the rate of interest announced publicly by Citibank in New York,
New York, from time to time, as Citibank's base rate; and

(b)

½ of one percent per annum above the Federal Funds Rate.

"Base Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(i).

"Borrower Information" has the meaning specified in Section 8.08.

"Borrowing" means a Revolving Credit Borrowing or a Term Borrowing.

"Business Day" means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

"Capital Expenditures" means, for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and

 

 


--------------------------------------------------------------------------------



 

improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

"Capital Lease Obligations" means, as to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
to the extent such obligations are required to be classified and accounted for
as capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.

"Commitment" means a Revolving Credit Commitment, a Letter of Credit Commitment
or a Term Commitment.

"Commitment Date" has the meaning specified in Section 2.18(b).

"Commitment Increase" has the meaning specified in Section 2.18(a).

"Consolidated" refers to the consolidation of accounts in accordance with GAAP.

"Consolidated EBITDA" means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Debt (including the Advances), (c) depreciation and amortization
expense, (d) amortization of intangibles (including, but not limited to,
goodwill) and organization costs and (e) any extraordinary or non-recurring
expenses or losses (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, losses on
sales of assets outside of the ordinary course of business), and minus, to the
extent included in the statement of such Consolidated Net Income for such
period, the sum of (i) any extraordinary or non-recurring income or gains
(including, whether or not otherwise includable as a separate item in the
statement of such Consolidated Net Income for such period, gains on sales of
assets outside of the ordinary course of business) and (ii) all non-cash items
increasing Consolidated Net Income for such period (other than any such non-cash
item to the extent that it will result in the receipt of cash payments in any
future period). For the purposes of calculating Consolidated EBITDA for any
period of four consecutive fiscal quarters (each, a "Reference Period") with
respect to any determination of the Consolidated Leverage Ratio, (i) if at any
time during such Reference Period the Borrower or any of its Subsidiaries shall
have made any Material Disposition, the Consolidated EBITDA for such Reference
Period shall be reduced by an amount equal to the Consolidated EBITDA (if
positive) attributable to the property that is the subject of such Material
Disposition for such Reference Period or increased by an amount equal to the
Consolidated EBITDA (if negative) attributable thereto for such Reference Period
and (ii) if during such Reference Period the Borrower or any of its Subsidiaries
shall have made a Material Acquisition, Consolidated EBITDA for such Reference
Period shall be calculated after giving pro forma effect thereto as if such
Material Acquisition occurred on the first day of such Reference Period. As used
in this definition, "Material Acquisition" means any acquisition of property or
series of related acquisitions of property that (a) constitutes assets
comprising all or substantially all of an operating unit of a business or
results in a Person becoming a Subsidiary of the Borrower and (b) involves the
payment of consideration by the Borrower and its Subsidiaries in excess of
$25,000,000; and "Material Disposition" means any sale, lease, transfer or other
disposition of property or series of related sales, leases, transfers or other
dispositions of property that yields gross proceeds to the Borrower or any of
its Subsidiaries in excess of $25,000,000.

"Consolidated EBITDAR" means, for any period, Consolidated EBITDA for such
period plus, without duplication and to the extent reflected as a charge in the
statement of Consolidated Net Income for such period, Consolidated Rental
Expense.

 

 


--------------------------------------------------------------------------------



 

 

"Consolidated Fixed Charge Coverage Ratio" means, for any period, the ratio of
(a) Consolidated EBITDAR for such period less the aggregate amount actually paid
by the Borrower and its Subsidiaries during such period on account of (i)
Capital Expenditures (excluding an amount equal to the principal amount of Debt
(other than any Advances) incurred in connection with such expenditures) and
(ii) taxes to (b) Consolidated Fixed Charges for such period.

"Consolidated Fixed Charges" means, for any period, the sum (without
duplication) of (a) Consolidated Interest Expense for such period, (b)
Consolidated Rental Expense for such period, (c) scheduled payments made during
such period on account of principal of Debt of the Borrower or any of its
Subsidiaries (including scheduled principal payments in respect of the Term
Advances) and (d) Restricted Payments made during such period pursuant to
Section 5.02(f)(i).

"Consolidated Interest Expense" means, for any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the
Borrower and its Subsidiaries for such period with respect to all outstanding
Debt of the Borrower and its Subsidiaries (including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers'
acceptance financing and net costs under Hedge Agreements in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

"Consolidated Leverage Ratio" means, as at the last day of any period, the ratio
of (a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.

"Consolidated Net Income" means, for any period, the consolidated net income (or
loss) of the Borrower and its Subsidiaries, determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income
(or deficit) of any Person accrued prior to the date it becomes a Subsidiary of
the Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or other
distributions and (c) the undistributed earnings of any Subsidiary of the
Borrower to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under this Agreement or the Notes) or
(other than in the case of any such Subsidiary that is an HMO Subsidiary or an
Insurance Subsidiary) requirement of law applicable to such Subsidiary.

"Consolidated Rental Expense" means, for any period, the aggregate amount of
fixed and contingent rentals payable by the Borrower and its Subsidiaries for
such period with respect to leases of real property, determined on a
consolidated basis in accordance with GAAP.

"Consolidated Total Assets" means, at any date, all amounts that would, in
conformity with GAAP, be included on a consolidated balance sheet of the
Borrower and its Subsidiaries under total assets at such date.

"Consolidated Total Debt" means, at any date, the aggregate principal amount of
all Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.

"Convert", "Conversion" and "Converted" each refers to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.08 or 2.09.

"Debt" of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables incurred in
the ordinary course of such Person's business), (c) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(d) all obligations of such Person created or arising under any conditional sale
or other title retention agreement with respect to property

 

 


--------------------------------------------------------------------------------



 

acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (h) all Guarantee Obligations of such
Person in respect of obligations of the kind referred to in clauses (a) through
(g) above, (i) all obligations of the kind referred to in clauses (a) through
(h) above secured by (or for which the holder of such obligation has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including accounts and contract rights) owned by such Person, whether or not
such Person has assumed or become liable for the payment of such obligation, and
(j) for the purposes of Section 6.01(d) only, all obligations of such Person in
respect of Hedge Agreements. The Debt of any Person shall include the Debt of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Debt expressly provide that such Person is not
liable therefor.

"Default" means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

"Disclosed Litigation" has the meaning specified in Section 4.01(f).

"Domestic Lending Office" means, with respect to any Lender, the office of such
Lender specified as its "Domestic Lending Office" opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrower and the
Agent.

"Effective Date" has the meaning specified in Section 3.01.

"Eligible Assignee" means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person approved by the Agent (such approval not to be
unreasonably withheld or delayed) and, unless an Event of Default has occurred
and is continuing at the time any assignment is effected in accordance with
Section 8.07, the Borrower, such approval not to be unreasonably withheld or
delayed; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.

"Environmental Action" means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.

"Environmental Law" means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

"Environmental Permit" means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

 


--------------------------------------------------------------------------------



 

 

"ERISA Affiliate" means any Person that for purposes of Title IV of ERISA is a
member of the Borrower's controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

"ERISA Event" means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f)  the conditions for the imposition
of a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.

"Eurocurrency Liabilities" has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.

"Eurodollar Lending Office" means, with respect to any Lender, the office of
such Lender specified as its "Eurodollar Lending Office" opposite its name on
Schedule I hereto or in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrower and the Agent.

"Eurodollar Rate" means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1% per annum) appearing on
Moneyline Telerate Markets Page 3750 (or any successor page) as the London
interbank offered rate for deposits in U.S. dollars at approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period
for a term comparable to such Interest Period or, if for any reason such rate is
not available, the average (rounded upward to the nearest whole multiple of
1/100 of 1% per annum, if such average is not such a multiple) of the rate per
annum at which deposits in U.S. dollars are offered by the principal office of
each of the Reference Banks in London, England to prime banks in the London
interbank market at 11:00 A.M. (London time) two Business Days before the first
day of such Interest Period in an amount substantially equal to such Reference
Bank's Eurodollar Rate Advance comprising part of such Borrowing to be
outstanding during such Interest Period and for a period equal to such Interest
Period by (b) a percentage equal to 100% minus the Eurodollar Rate Reserve
Percentage for such Interest Period. If the Moneyline Telerate Markets Page 3750
(or any successor page) is unavailable, the Eurodollar Rate for any Interest
Period for each Eurodollar Rate Advance comprising part of the same Borrowing
shall be determined by the Agent on the basis of applicable rates furnished to
and received by the Agent from the Reference Banks two Business Days before the
first day of such Interest Period, subject, however, to the provisions of
Section 2.08.

"Eurodollar Rate Advance" means an Advance that bears interest as provided in
Section 2.07(a)(ii).

 

 


--------------------------------------------------------------------------------



 

 

"Eurodollar Rate Reserve Percentage" for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.

"Events of Default" has the meaning specified in Section 6.01.

"Facility" means the Revolving Credit Facility, the Letter of Credit Facility or
the Term Facility.

"Federal Funds Rate" means, for any period, a fluctuating interest rate per
annum for each day during such period equal to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

"GAAP" has the meaning specified in Section 1.03.

"Guarantee Obligation" means, as to any Person (the "guaranteeing person"), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Debt, leases, dividends or other obligations (the "primary
obligations") of any other third Person (the "primary obligor") in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the owner of any such primary obligation against loss
in respect thereof; provided, however, that the term Guarantee Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person's maximum reasonably anticipated liability in respect
thereof as determined by the Borrower in good faith.

"Hazardous Materials" means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

 

 


--------------------------------------------------------------------------------



 

 

"Hedge Agreements" means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.

"HIPAA" collectively, the Health Insurance Portability and Accountability Act of
1996, as amended, and any successor statute thereto, as interpreted by the rules
and regulations thereunder, all as the same may be in effect from time to time.
References to sections of HIPAA shall be construed also to refer to any
successor sections.

"HMO" any Person licensed as a health maintenance organization or similar
organization by a Governmental Authority having jurisdiction over such Person.

"HMO Regulations" all requirements of law applicable to any HMO Subsidiary
(other than provisions of the organizational or governing documents of such HMO
Subsidiary) under federal or state law and any regulations, orders and
directives promulgated or issued pursuant to the foregoing, including
regulations regarding total statutory capital levels.

"HMO Regulator" any governmental authority charged with administration,
oversight or enforcement of an HMO Regulation, whether primarily, secondarily or
jointly.

"HMO Subsidiary" means any Subsidiary of the Borrower that is an HMO.

"Increase Date" has the meaning specified in Section 2.18(a).

"Increasing Lender" has the meaning specified in Section 2.18(b).

"Indentures" means (a) the Indenture, dated as of February 1, 2002, entered into
by the Borrower and Wachovia Bank, National Association, as successor to First
Union National Bank, as trustee, in connection with the issuance of the
Borrower's 8-1/8% Senior Notes due 2012, (b) the Indenture, dated as of January
28, 2005, entered into by the Borrower and Wachovia Bank, National Association,
as trustee, in connection with the issuance of the Borrower's senior notes due
2012 and (c) the Indenture, dated as of January 28, 2005, entered into by the
Borrower and Wachovia Bank, National Association, as trustee, in connection with
the issuance of the Borrower's senior notes due 2015.

"Information Memorandum" means the information memorandum dated June, 2005 used
by the Agent in connection with the syndication of the Commitments.

"Insurance Regulations" all requirements of law applicable to any Insurance
Subsidiary (other than provisions of the organizational or governing documents
of such Insurance Subsidiary) under federal or state law and any regulations,
orders and directives promulgated or issued pursuant to the foregoing, including
regulations regarding total statutory capital levels.

"Insurance Regulator" any governmental authority charged with the
administration, oversight or enforcement of an Insurance Regulation, whether
primarily, secondarily or jointly.

"Insurance Subsidiary" means any Subsidiary of the Borrower that is doing
business or is licensed under Insurance Regulations to offer and sell indemnity
health and life insurance (or required to so qualify or to be so licensed).

"Interest Period" means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of a Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the

 

 


--------------------------------------------------------------------------------



 

period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, and subject
to clause (c) of this definition, nine or twelve months, as the Borrower may,
upon notice received by the Agent not later than 11:00 A.M. (New York City time)
on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a)      the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance under a Facility that ends after any scheduled principal
repayment installment date for such Facility unless, after giving effect to such
selection, the aggregate principal amount of Base Rate Advances and of
Eurodollar Rate Advances having Interest Periods that end on or prior to such
principal repayment installment date for such Facility shall be at least equal
to the aggregate principal amount of Advances under such Facility due and
payable on or prior to such date;

(b)      Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;

(c)      the Borrower shall not be entitled to select an Interest Period having
duration of nine or twelve months unless, by 2:00 P.M. (New York City time) on
the third Business Day prior to the first day of such Interest Period, each
Lender has notified the Agent of such Lender's approval of such Interest Period
(the failure of any Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of such
Interest Period shall be one, two, three or six months, as specified by the
Borrower in the applicable Notice of Borrowing or notice of Conversion as the
desired alternative to an Interest Period of nine or twelve months;

(d)      whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e)      whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

"Issuing Bank" means an Initial Issuing Bank or any Lender designated as an
"Issuing Bank" hereunder by written notice to such effect to the Agent by the
Borrower and such Lender so long as such Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register).

"L/C Cash Collateral Account" means an interest-bearing cash collateral account
to be established and maintained by the Agent, over which the Agent shall have
sole dominion and control, upon terms as may be satisfactory to the Agent.

"L/C Related Documents" has the meaning specified in Section 2.06(b)(i).

 

 


--------------------------------------------------------------------------------



 

 

"Lenders" means the Initial Lenders, each Issuing Bank, each Assuming Lender
that shall become a party hereto pursuant to Section 2.18 and each Person that
shall become a party hereto pursuant to Section 8.07.

"Letter of Credit Agreement" has the meaning specified in Section 2.03(a).

"Letter of Credit Commitment" means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Borrower and their specified Subsidiaries in (a) the amount set forth
opposite the Issuing Bank's name on the signature pages hereof or (b)in the
notice designating such Issuing Bank as an Issuing Bank hereunder, in each case
as such amount may be reduced prior to such time pursuant to Section 2.05.

"Letter of Credit Facility" means, at any time, an amount equal to the lesser of
(a) the aggregate amount of the Issuing Banks' Letter of Credit Commitments at
such time and (b) $60,000,000, as such amount may be reduced at or prior to such
time pursuant to Section 2.05.

"Letters of Credit" has the meaning specified in Section 2.01(b).

"Lien" means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
encumbrance on title to real property that secures debt.

"Material Adverse Change" means any material adverse change in the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

"Material Adverse Effect" means a material adverse effect on (a) the business,
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole or (b) the rights and remedies of the Agent or any
Lender under this Agreement or any Note.

"Material HMO Subsidiary" means any HMO Subsidiary that is also a Material
Subsidiary.

"Material Insurance Subsidiary" means any Insurance Subsidiary that is also a
Material Subsidiary.

"Material Subsidiary" means, at any date, a Subsidiary of the Borrower having
(a) assets in an amount equal to at least 5% of the amount of total Consolidated
assets of the Borrower and its Subsidiaries as of the last day of the most
recent fiscal quarter of the Borrower for which financial statements of the
Borrower have been furnished pursuant to Section 5.01(i) or (b) revenues in an
amount equal to at least 5% of the amount of total Consolidated revenues of the
Borrower and its Subsidiaries for the twelve-month period ending on such date.

"Medicaid Regulations" means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by said Title XIX, (b) all applicable
provisions of all federal rules promulgated pursuant to or in connection with
the statutes described in clause (a) above and all federal administrative,
reimbursement and other guidelines of all governmental authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (a) above; (c) all state statutes and plans for medical
assistance enacted in connection with the statutes and provisions described in
clauses (a) and (b) above, and (d) all applicable provisions of all rules,
regulations, manuals and orders of all governmental authorities promulgated
pursuant to or in connection with the statutes described in clause (c) above and
all state administrative, reimbursement and other guidelines of all governmental
authorities having the force of law promulgated pursuant to or in connection
with the statutes described in clause (b) above.

"Moody's" means Moody's Investors Service, Inc.

 

 


--------------------------------------------------------------------------------



 

 

"Multiemployer Plan" means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

"Multiple Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

"Note" means a Revolving Credit Note or a Term Note.

"Notice of Borrowing" has the meaning specified in Section 2.02(a).

"Notice of Issuance" has the meaning specified in Section 2.03(a).

"OFAC" means the U.S. Department of Treasury’s Office of Foreign Assets Control.

"Patriot Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

"PBGC" means the Pension Benefit Guaranty Corporation (or any successor).

"Person" means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.

"Plan" means a Single Employer Plan or a Multiple Employer Plan.

"Public Debt Rating" means, as of any date, the rating that has been most
recently announced by either S&P or Moody's, as the case may be, for any class
of non-credit-enhanced long-term senior unsecured debt issued by the Borrower
or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency (but not lower than the rating,
if any, assigned to the Facilities by such agency). For purposes of the
foregoing, (a) if only one of S&P and Moody's shall have in effect a Public Debt
Rating, the Applicable Margin and the Applicable Percentage shall be determined
by reference to the available rating; (b) if neither S&P nor Moody's shall have
in effect a Public Debt Rating, the Applicable Margin and the Applicable
Percentage will be set in accordance with Level 5 under the definition of
"Applicable Margin" or "Applicable Percentage", as the case may be; (c) if the
ratings established by S&P and Moody's shall fall within different levels, the
Applicable Margin and the Applicable Percentage shall be based upon the higher
rating unless such ratings differ by two or more levels, in which case the
applicable level will be deemed to be one level above the lower of such levels;
(d) if any rating established by S&P or Moody's shall be changed, such change
shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody's
shall change the basis on which ratings are established, each reference herein
to the Public Debt Rating announced by S&P or Moody's, as the case may be, shall
refer to the then equivalent rating by S&P or Moody's, as the case may be.

"Ratable Share" of any amount means, with respect to any Revolving Credit Lender
at any time, the product of (a) a fraction the numerator of which is the amount
of such Lender's Revolving Credit Commitment at such time and the denominator of
which is the aggregate Revolving Credit Commitments at such time and (b) such
amount.

"Reference Banks" means Citibank, Lehman Commercial Paper Inc. and Bank of
America, N.A.

 

 


--------------------------------------------------------------------------------



 

 

"Register" has the meaning specified in Section 8.07(d).

"Required Lenders" means at any time Lenders owed or holding at least a majority
in interest of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time, (c) the aggregate unused Commitments under the
Term Facility at such time and (d) the aggregate Unused Revolving Credit
Commitments at such time. For purposes of this definition, the Available Amount
of each Letter of Credit shall be considered to be owed to the Revolving Credit
Lenders ratably in accordance with their respective Revolving Credit
Commitments.

"Responsible Officer" means the Chief Executive Officer, President, Chief
Financial Officer or Vice President, Business Development of the Borrower, but
in any event, with respect to financial matters, the Chief Financial Officer or
Vice President, Business Development of the Borrower.

"Revolving Credit Advance" means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a "Type" of Revolving Credit
Advance).

"Revolving Credit Borrowing" means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01(a).

"Revolving Credit Commitment" means as to any Lender (a) the amount set forth
opposite such Lender's name on Schedule I hereto as such Lender's "Revolving
Credit Commitment", (b) if such Lender has become a Lender hereunder pursuant to
an Assumption Agreement, the amount set forth as such Lender's "Revolving Credit
Commitment" in such Assumption Agreement or (c) if such Lender has entered into
any Assignment and Acceptance, the amount set forth as such Lender's "Revolving
Credit Commitment" in the Register maintained by the Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.05.

"Revolving Credit Facility" means, at any time, the aggregate amount of the
Revolving Credit Lenders' Revolving Credit Commitments at such time.

"Revolving Credit Lender" means any Lender that has a Revolving Credit
Commitment.

"Revolving Credit Note" means a promissory note of the Borrower payable to the
order of a Revolving Credit Lender, delivered pursuant to a request made under
Section 2.16 in substantially the form of Exhibit A-1 hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Revolving Credit Advances made by such Lender.

"S&P" means Standard & Poor's Ratings Service, a division of The McGraw-Hill
Companies, Inc.

"Single Employer Plan" means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

"Subsidiary" of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or

 

 


--------------------------------------------------------------------------------



 

more of its other Subsidiaries or by one or more of such Person's other
Subsidiaries. Unless otherwise qualified, all references in this Agreement to a
"Subsidiary" or "Subsidiaries" shall refer to a Subsidiary of the Borrower.

"Term Advance" means an advance by a Lender to the Borrower as part of a Term
Borrowing and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a "Type" of Term Advance).

"Term Borrowing" means a borrowing consisting of simultaneous Term Advances of
the same Type made by the Term Lenders pursuant to Section 2.01(c).

"Term Commitment" means as to any Lender (a) the amount set forth opposite such
Lender's name on Schedule I hereto as such Lender's "Term Commitment" or (b) if
such Lender has entered into any Assignment and Acceptance, the amount set forth
for such Lender in the Register maintained by the Agent pursuant to
Section 8.07(d) as such Lender's "Term Commitment", as such amount may be
reduced pursuant to Section 2.05.

"Term Facility" means, at any time, the aggregate amount of the Term Lenders'
Term Commitments at such time.

"Term Lender" means any Lender that has a Term Commitment.

"Term Loan Maturity Date" means June 30, 2010.

"Term Note" means a promissory note of the Borrower payable to the order of a
Term Lender, delivered pursuant to a request made under 2.16 in substantially
the form of Exhibit A-2 hereto, evidencing the indebtedness of the Borrower to
such Lender resulting from the Term Advances made by such Lender.

"Termination Date" means the earlier of (a) June 30, 2010 and (b) the date of
termination in whole of the Commitments pursuant to Section 2.05 or 6.01.

"Unissued Letter of Credit Commitment" means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Borrower or its specified Subsidiaries in an amount equal to the excess
of (a) the amount of its Letter of Credit Commitment over (b) the aggregate
Available Amount of all Letters of Credit issued by such Issuing Bank.

"Unused Revolving Credit Commitment" means, with respect to each Revolving
Credit Lender at any time, (a) such Lender's Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Revolving
Credit Advances made by such Lender (in its capacity as a Revolving Credit
Lender) and outstanding at such time, plus (ii) such Lender's Ratable Share of
the aggregate Available Amount of all the Letters of Credit outstanding at such
time.

"Voting Stock" means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each mean "to
but excluding".

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.01(e) ("GAAP"). In the event that any
"Accounting

 

 


--------------------------------------------------------------------------------



 

Change" (as defined below) shall occur and such change results in a change in
the method of calculation of financial covenants, standards or terms in this
Agreement, then the Borrower and the Agent agree to enter into negotiations in
order to amend such provisions of this Agreement so as to reflect equitably such
Accounting Changes with the desired result that the criteria for evaluating the
Borrower's financial condition shall be the same after such Accounting Changes
as if such Accounting Changes had not been made. Until such time as such an
amendment shall have been executed and delivered by the Borrower, the Agent and
the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as if such Accounting
Changes had not occurred. "Accounting Changes" refers to changes in accounting
principles required by the promulgation of any rule, regulation, pronouncement
or opinion by the Financial Accounting Standards Board of the American Institute
of Certified Public Accountants or, if applicable, the Securities and Exchange
Commission.

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

SECTION 2.01. The Advances and Letters of Credit. (a) Revolving Credit Advances.
Each Revolving Credit Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Revolving Credit Advances to the Borrower from
time to time on any Business Day during the period from the Effective Date until
the Termination Date in an amount not to exceed at any time such Lender's Unused
Revolving Credit Commitment. Each Revolving Credit Borrowing shall be in an
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and shall consist of Revolving Credit Advances of the same Type made on
the same day by the Revolving Credit Lenders ratably according to their
respective Revolving Credit Commitments. Within the limits of each Revolving
Credit Lender's Revolving Credit Commitment, the Borrower may borrow under this
Section 2.01(a), prepay pursuant to Section 2.10 and reborrow under this
Section 2.01(a).

(b)      Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a "Letter of
Credit") for the account of the Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date in an aggregate Available Amount (i) for all Letters of Credit issued by
each Issuing Bank not to exceed at any time the lesser of (x) the Letter of
Credit Facility at such time and (y) such Issuing Bank's Letter of Credit
Commitment at such time and (ii) for each such Letter of Credit not to exceed an
amount equal to the aggregate Unused Revolving Credit Commitments of the
Revolving Credit Lenders at such time. Each Letter of Credit shall be for an
amount of $100,000 or more. No Letter of Credit shall have an expiration date
(including all rights of the Borrower or the beneficiary to require renewal)
later than the earlier of (x) the date that is one year after the date of
issuance thereof; provided that any Letter of Credit which provides for
automatic one-year extension(s) of such expiration date shall be deemed to
comply with the foregoing requirement if the Issuing Bank has the unconditional
right to prevent any such automatic extension from taking place or (y) five
Business Days prior to the Termination Date. Within the limits referred to
above, the Borrower may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Revolving Credit Advances resulting from drawings
thereunder pursuant to Section 2.03(c) and request the issuance of additional
Letters of Credit under this Section 2.01(b). Each letter of credit listed on
Schedule 2.01(b) shall be deemed to constitute a Letter of Credit issued
hereunder, and each Lender or each Affiliate of a Lender that is an issuer of
such a Letter of Credit shall, for purposes of Section 2.03, be deemed to be an
Issuing Bank for each such letter of credit, provided than any renewal or
replacement of any such letter of credit shall be issued by an Issuing Bank
pursuant to the terms of this Agreement.

(c)       The Term Advances. Each Term Lender severally agrees, on the terms and
conditions hereinafter set forth, to make advances (each, a "Term Advance") to
the Borrower on any Business Day on or after the Effective Date and before July
31, 2005 in an amount not to exceed such Lender's Term Commitment at such time.
The Term Borrowing shall consist of Term Advances made simultaneously by the
Term Lenders ratably according to their Term Commitments. Amounts borrowed under
this Section 2.01(c) and repaid or prepaid may not be reborrowed.

SECTION 2.02. Making the Advances. (a) Except as otherwise provided in Section
2.03(c), each Borrowing shall be made on notice, given not later than
(x) 12:00 Noon (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 10:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a

 

 


--------------------------------------------------------------------------------



 

Borrowing consisting of Base Rate Advances, by the Borrower to the Agent, which
shall give each Appropriate Lender prompt notice thereof by telecopier. Each
such notice of a Borrowing (a "Notice of Borrowing") shall be by telephone,
confirmed immediately in writing or by telecopier in substantially the form of
Exhibit B hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Advances comprising such Borrowing, (iii) aggregate amount of such
Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar Rate
Advances, initial Interest Period for each such Advance. Each Appropriate Lender
shall, before 12:00 Noon (New York City time) on the date of such Borrowing make
available for the account of its Applicable Lending Office to the Agent at the
Agent's Account, in same day funds, such Lender's ratable portion of such
Borrowing. After the Agent's receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Agent will make such funds
available to the Borrower at the Agent's address referred to in Section 8.02.

(b)      Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $10,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than seven separate Borrowings.

(c)       Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Appropriate Lender against any loss, cost or expense incurred by
such Lender as a result of any failure to fulfill on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article III, including, without limitation, any loss
(including loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by such
Lender to fund the Advance to be made by such Lender as part of such Borrowing
when such Advance, as a result of such failure, is not made on such date.

(d)      Unless the Agent shall have received notice from an Appropriate Lender
prior to the time of any Borrowing under a Facility under which such Lender has
a Commitment that such Lender will not make available to the Agent such Lender's
ratable portion of such Borrowing, the Agent may assume that such Lender has
made such portion available to the Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such portion available to the Agent, such Lender and the Borrower severally
agree to repay to the Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the date such amount is made
available to the Borrower until the date such amount is repaid to the Agent, at
(i) in the case of the Borrower, the interest rate applicable at the time to
Advances comprising such Borrowing and (ii) in the case of such Lender, the
Federal Funds Rate. If such Lender shall repay to the Agent such corresponding
amount, such amount so repaid shall constitute such Lender's Advance as part of
such Borrowing for purposes of this Agreement.

(e)       The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. (i) Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by the
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent prompt
notice thereof by telecopier. Each such notice of issuance of a Letter of Credit
(a "Notice of Issuance") shall be by telephone, confirmed immediately in writing
or by telecopier, specifying therein the requested (A) date of such issuance
(which shall be a Business Day), (B) Available Amount of such Letter of Credit,
(C) expiration date of such Letter of Credit (which shall not be later than the
earlier of the Termination Date or one year after the date of issuance thereof;
provided that any Letter of Credit which provides for automatic one-year
extension(s) of such expiration date shall be deemed to comply with the
foregoing requirement if the Issuing Bank has the unconditional right to prevent
any such automatic extension from taking place and each Issuing Bank hereby
agrees to exercise such right to the extent necessary to prevent any such Letter

 

 


--------------------------------------------------------------------------------



 

of Credit from being outstanding after the Termination Date), (D) name and
address of the beneficiary of such Letter of Credit and (E) form of such Letter
of Credit, and shall be accompanied by such customary application and agreement
for letter of credit as such Issuing Bank may specify to the Borrower for use in
connection with such requested Letter of Credit (a "Letter of Credit
Agreement"). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its sole discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower at its office referred to in
Section 8.02 or as otherwise agreed with the Borrower in connection with such
issuance. In the event and to the extent that the provisions of any Letter of
Credit Agreement shall conflict with this Agreement, the provisions of this
Agreement shall govern.

(b)      Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Revolving Credit
Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender's Ratable Share of
the aggregate amount available to be drawn under such Letter of Credit. The
Borrower hereby agrees to each such participation. Each Revolving Credit Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Revolving Credit
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Credit Lender
further acknowledges and agrees that its participation in each Letter of Credit
will be automatically adjusted to reflect such Lender's Ratable Share of the
Available Amount of such Letter of Credit at each time such Lender's Revolving
Credit Commitment is amended pursuant to the operation of Section 2.18, by an
assignment in accordance with Section 8.07 or otherwise pursuant to this
Agreement.

(c)       Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by such Issuing Bank of a Revolving Credit Advance, which
shall be a Base Rate Advance, in the amount of such draft. Each Issuing Bank
shall give prompt notice (and such Issuing Bank will use its commercially
reasonable efforts to deliver such notice within one Business Day) to the
Borrower and the Agent of each drawing under any Letter of Credit issued by it.
Upon written demand by such Issuing Bank, with a copy of such demand to the
Agent, each Revolving Credit Lender shall pay to the Agent such Lender's Ratable
Share of such outstanding Revolving Credit Advance, by making available for the
account of its Applicable Lending Office to the Agent for the account of such
Issuing Bank, by deposit to the Agent's Account, in same day funds, an amount
equal to the portion of the outstanding principal amount of such Revolving
Credit Advance to be funded by such Lender. Promptly after receipt thereof, the
Agent shall transfer such funds to such Issuing Bank. Each Revolving Credit
Lender agrees to fund its Ratable Share of such outstanding Revolving Credit
Advance on (i) the Business Day on which demand therefor is made by such Issuing
Bank, provided that notice of such demand is given not later than 11:00 A.M.
(New York City time) on such Business Day, or (ii) the first Business Day next
succeeding such demand if notice of such demand is given after such time. If and
to the extent that any Revolving Credit Lender shall not have so made the amount
of such Revolving Credit Advance available to the Agent, such Lender agrees to
pay to the Agent forthwith on demand such amount together with interest thereon,
for each day from the date of demand by any such Issuing Bank until the date
such amount is paid to the Agent, at the Federal Funds Rate for its account or
the account of such Issuing Bank, as applicable. If such Revolving Credit Lender
shall pay to the Agent such amount for the account of any such Issuing Bank on
any Business Day, such amount so paid in respect of principal shall constitute a
Revolving Credit Advance made by such Lender on such Business Day for purposes
of this Agreement, and the outstanding principal amount of the Revolving Credit
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.

(d)      Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit issued by it during the
preceding month and drawings during such month under all Letters of Credit and
(ii) to the Agent and each Revolving Credit Lender on the first Business Day of
each calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by it.

 

 


--------------------------------------------------------------------------------



 

 

(e)       Failure to Make Revolving Credit Advances. The failure of any
Revolving Credit Lender to make the Revolving Credit Advance to be made by it on
the date specified in Section 2.03(c) shall not relieve any other Revolving
Credit Lender of its obligation hereunder to make its Revolving Credit Advance
on such date, but no Lender shall be responsible for the failure of any other
Revolving Credit Lender to make the Revolving Credit Advance to be made by such
other Lender on such date.

SECTION 2.04. Fees. (a) Commitment Fee. The Borrower agrees to pay to the Agent
for the account of each Lender a commitment fee on the aggregate amount of such
Lender's Unused Revolving Credit Commitment from the date hereof in the case of
each Initial Lender and from the effective date specified in the Assumption
Agreement or in the Assignment and Acceptance pursuant to which it became a
Lender in the case of each other Lender until the Termination Date at a rate per
annum equal to the Applicable Percentage in effect from time to time, payable in
arrears quarterly on the last day of each March, June, September and December,
commencing September 30, 2005, and on the Termination Date.

(b)      Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each Revolving Credit Lender a commission on such Lender's Ratable
Share of the average daily aggregate Available Amount of all Letters of Credit
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2005, and on the Termination Date, and after the
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrower is required to pay default interest pursuant to Section
2.07(b).

(ii)      The Borrower shall pay to each Issuing Bank for its own account such
reasonable and customary fronting, issuance, presentation, amendment and other
processing fees as may from time to time be agreed in writing between the
Borrower and such Issuing Bank.

(c)       Agent's Fees. The Borrower shall pay to the Agent for its own account
such fees as have been agreed between the Borrower and the Agent.

SECTION 2.05. Optional Termination or Reduction of the Commitments. The Borrower
shall have the right, upon at least three Business Days' notice to the Agent, to
terminate in whole or permanently reduce ratably in part the unused portions of
the Term Commitments, the Unused Revolving Credit Commitments or the Unissued
Letter of Credit Commitments, provided that each partial reduction of a Facility
(i) shall be in the aggregate amount of $10,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) shall be made ratably among the
Appropriate Lenders in accordance with their Commitments with respect to such
Facility.

SECTION 2.06. Repayment. (a) Revolving Credit Advances. The Borrower shall repay
to the Agent for the ratable account of the Revolving Credit Lenders on the
Termination Date the aggregate principal amount of the Revolving Credit Advances
then outstanding.

(b)      Letter of Credit Reimbursements. The obligations of the Borrower under
this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrower is without prejudice to, and does not constitute a waiver of, any
rights the Borrower might have or might acquire as a result of the payment by
any Revolving Credit Lender of any draft or the reimbursement by the Borrower
thereof):

(i)       any lack of validity or enforceability of this Agreement, any Letter
of Credit, any Letter of Credit Agreement or any other agreement or instrument,
in each case, relating thereto (all of the foregoing being, collectively, the
"L/C Related Documents");

 

 


--------------------------------------------------------------------------------



 

 

(ii)      any change in the time, manner or place of payment of, or in any other
term of, all or any of the obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;

(iii)     the existence of any claim, set-off, defense or other right that the
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Bank, the Agent, any Lender or any other
Person, whether in connection with the transactions contemplated by the L/C
Related Documents or any unrelated transaction;

(iv)     any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v)      payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;

(vi)     any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrower in respect of the L/C Related
Documents; or

(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including, without limitation, any other circumstance
that might otherwise constitute a defense available to, or a discharge of, the
Borrower or a guarantor.

(c)       Term Advances. The Borrower shall repay to the Agent for the ratable
account of the Term Lenders the aggregate outstanding principal amount of the
Term Advances in installments of $10,000,000 on each anniversary of the
Effective Date, provided, however, that the final principal installment shall be
repaid on the Term Loan Maturity Date and in any event shall be in an amount
equal to the aggregate principal amount of the Term Advances outstanding on such
date.

SECTION 2.07. Interest on Advances. (a) Scheduled Interest. The Borrower shall
pay interest on the unpaid principal amount of each Advance owing to each Lender
from the date of such Advance until such principal amount shall be paid in full,
at the following rates per annum:

(i)       Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (x) the Base Rate in
effect from time to time plus (y) the Applicable Margin in effect from time to
time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.

(ii)      Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b)      Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Agent may, and upon the request of the Required Lenders
shall, require the Borrower to pay interest ("Default Interest") on (i) the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on such Advance pursuant to clause (a)(i) or (a)(ii) above, as applicable, and
(ii) to the fullest extent permitted by law, the amount of any interest, fee or
other amount payable hereunder that is not paid

 

 


--------------------------------------------------------------------------------



 

when due, from the date such amount shall be due until such amount shall be paid
in full, payable in arrears on the date such amount shall be paid in full and on
demand, at a rate per annum equal at all times to 2% per annum above the rate
per annum required to be paid on Base Rate Advances pursuant to clause (a)(i)
above, provided, however, that following acceleration of the maturity of the
Advances pursuant to Section 6.01, Default Interest shall accrue and be payable
hereunder whether or not previously required by the Agent.

SECTION 2.08. Interest Rate Determination. (a) Each Reference Bank agrees to
furnish to the Agent timely information for the purpose of determining each
Eurodollar Rate. If any one or more of the Reference Banks shall not furnish
such timely information to the Agent for the purpose of determining any such
interest rate, the Agent shall determine such interest rate on the basis of
timely information furnished by the remaining Reference Banks. The Agent shall
give prompt notice to the Borrower and the Appropriate Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.07(a)(i) or
(ii), and the rate, if any, furnished by each Reference Bank for the purpose of
determining the interest rate under Section 2.07(a)(ii).

(b)      If, with respect to any Eurodollar Rate Advances under any Facility,
the Lenders owed at least 51% of the aggregate principal amount thereof notify
the Agent that the Eurodollar Rate for any Interest Period for such Advances
will not adequately reflect the cost to such Required Lenders of making, funding
or maintaining their respective Eurodollar Rate Advances for such Interest
Period, the Agent shall forthwith so notify the Borrower and the Appropriate
Lenders, whereupon (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance, and (ii) the obligation of the Appropriate Lenders to make, or to
Convert Advances into, Eurodollar Rate Advances shall be suspended and such
Lenders have determined that the circumstances causing such suspension no longer
exist and the Agent shall so notify the Borrower.

(c)       If the Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of "Interest Period" in Section 1.01, the Agent will
forthwith so notify the Borrower and the Appropriate Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.

(d)      On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $10,000,000, such Advances shall
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.

(e)       Upon the occurrence and during the continuance of any Event of
Default, (i) each Eurodollar Rate Advance will automatically, on the last day of
the then existing Interest Period therefor, Convert into a Base Rate Advance and
(ii) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended.

(f)       If Moneyline Telerate Markets Page 3750 is unavailable and fewer than
two Reference Banks furnish timely information to the Agent for determining the
Eurodollar Rate for any Eurodollar Rate Advances,

(i)       the Agent shall forthwith notify the Borrower and the Appropriate
Lenders that the interest rate cannot be determined for such Eurodollar Rate
Advances,

(ii)      each outstanding Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance (or if such Advance is then a Base Rate Advance, will continue as a Base
Rate Advance), and

(iii)     the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Advances into Eurodollar Rate Advances shall be suspended until the
Agent shall notify the Borrower and the Lenders that the circumstances causing
such suspension no longer exist.

 

 


--------------------------------------------------------------------------------



 

 

SECTION 2.09. Optional Conversion of Advances. The Borrower may on any Business
Day, upon notice given to the Agent not later than 12:00 Noon (New York City
time) on the third Business Day prior to the date of the proposed Conversion and
subject to the provisions of Sections 2.08 and 2.12, Convert all or any portion
of Advances of one Type comprising the same Borrowing into Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Base Rate Advances shall be made only on the last day of an Interest Period for
such Eurodollar Rate Advances, any Conversion of Base Rate Advances into
Eurodollar Rate Advances shall be in an amount not less than the minimum amount
specified in Section 2.02(b), no Conversion of any Advances shall result in more
separate Borrowings than permitted under Section 2.02(b) and each Conversion of
Advances comprising part of the same Borrowing under any Facility shall be made
ratably among the Appropriate Lenders in accordance with their Commitments under
such Facility. Each such notice of a Conversion shall, within the restrictions
specified above, specify (i) the date of such Conversion, (ii) the Advances to
be Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.

SECTION 2.10. Prepayments of Advances. The Borrower may, upon notice at least
two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 12:00 Noon (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given the Borrower shall, prepay the outstanding principal
amount of the Advances comprising part of the same Borrowing in whole or ratably
in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, however, that (x) each partial prepayment
shall be in an aggregate principal amount of $10,000,000 or an integral multiple
of $1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

SECTION 2.11. Increased Costs. (a) If, due to either (i) the introduction of or
any change in or in the interpretation of any law or regulation or (ii) the
compliance with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law), there shall be
any increase in the cost to any Lender of agreeing to make or making, funding or
maintaining Eurodollar Rate Advances or agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.14 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender additional amounts sufficient to compensate such Lender for such
increased cost; provided, however, that before making any such demand, each
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Applicable Lending
Office if the making of such a designation would avoid the need for, or reduce
the amount of, such increased cost and would not, in the reasonable judgment of
such Lender, be otherwise disadvantageous to such Lender. A certificate as to
the amount of such increased cost, submitted to the Borrower and the Agent by
such Lender, shall be presumed correct for all purposes, absent manifest error.

(b)      If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender's commitment to lend or to issue or
participate in Letters of Credit hereunder and other commitments of this type or
the issuance or maintenance of or participation in the Letters of Credit (or
similar contingent obligations), then, upon demand by such Lender (with a copy
of such demand to the Agent), the Borrower shall pay to the Agent for the
account of such Lender, from time to time as specified by such Lender,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender's commitment to lend or to issue or participate in Letters of Credit
hereunder or the issuance or maintenance of or participation in the Letters of
Credit. A certificate as to such amounts submitted to the Borrower and the Agent
by such Lender shall be presumed correct for all purposes, absent manifest
error.

 

 


--------------------------------------------------------------------------------



 

 

(c)       Notwithstanding anything to the contrary in this Section 2.11, the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than ninety days prior to the date that such
Lender notifies the Borrower of such Lender's intention to claim compensation
therefor; provided that, if the circumstances giving rise to such claim have a
retroactive effect, then such ninety-day period shall be extended to include the
period of such retroactive effect. The obligations of the Borrower pursuant to
this Section shall survive the termination of this Agreement and the payment of
the Advances and all other amounts payable hereunder.

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other governmental authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (a) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance and (b) the obligation of the
Appropriate Lenders to make Eurodollar Rate Advances or to Convert Advances into
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist; provided, however, that before making any such demand, each Lender
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to designate a different Eurodollar Lending Office
if the making of such a designation would allow such Lender or its Eurodollar
Lending Office to continue to perform its obligations to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances and would
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender.

SECTION 2.13. Payments and Computations. (a) The Borrower shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Agent at the Agent's Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 8.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18,
and upon the Agent's receipt of such Lender's Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 8.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b)      The Borrower hereby authorizes each Lender, if and to the extent
payment owed to such Lender is not made when due hereunder or under the Note
held by such Lender, to charge from time to time against any or all of the
Borrower's accounts with such Lender any amount so due.

(c)       All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees and Letter of Credit commissions shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be presumed correct for all purposes,
absent manifest error.

(d)      Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate

 

 


--------------------------------------------------------------------------------



 

Advances to be made in the next following calendar month, such payment shall be
made on the next preceding Business Day.

(e)       Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Lenders hereunder that the Borrower
will not make such payment in full, the Agent may assume that the Borrower has
made such payment in full to the Agent on such date and the Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender. If and to the
extent the Borrower shall not have so made such payment in full to the Agent,
each Lender shall repay to the Agent forthwith on demand such amount distributed
to such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Agent, at the Federal Funds Rate.

SECTION 2.14. Taxes. (a) Any and all payments by the Borrower to or for the
account of any Lender or the Agent hereunder or under the Notes or any other
documents to be delivered hereunder shall be made, in accordance with
Section 2.13 or the applicable provisions of such other documents, free and
clear of and without deduction for any and all present or future taxes, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender and the Agent, taxes imposed on
its overall net income, and franchise taxes imposed on it in lieu of net income
taxes, imposed on such Lender or the Agent (as the case may be) as a result of a
present or former connection between such Lender or the Agent and the
jurisdiction of the governmental authority imposing such tax or any political
subdivision thereof or taxing authority thereof or therein (other than any such
connection arising solely from such Lender or the Agent having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any of the Notes) (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities in respect of
payments hereunder or under the Notes being hereinafter referred to as "Taxes").
If the Borrower shall be required by law to deduct any Taxes from or in respect
of any sum payable hereunder or under any Note or any other documents to be
delivered hereunder to any Lender or the Agent, (i) the sum payable shall be
increased as may be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 2.14) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.

(b)      In addition, the Borrower shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes or any
other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as "Other Taxes").

(c)       The Borrower shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

(d)      Within 30 days after the date of any payment of Taxes, the Borrower
shall furnish to the Agent, at its address referred to in Section 8.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of the Borrower through an account or branch outside the United
States or by or on behalf of the Borrower by a payor that is not a United States
person, if the Borrower determines that no Taxes are payable in respect thereof,
the Borrower shall furnish, or shall cause such payor to furnish, to the Agent,
at such address, an opinion of counsel acceptable to the Agent stating that such
payment is exempt from Taxes. For purposes of this subsection (d) and subsection
(e), the terms "United States" and "United States person" shall have the
meanings specified in Section 7701 of the Internal Revenue Code.

 

 


--------------------------------------------------------------------------------



 

 

(e)       Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrower (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrower with
two original Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service,
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes unless and until such Lender provides the appropriate forms
certifying that a lesser rate applies, whereupon withholding tax at such lesser
rate only shall be considered excluded from Taxes for periods governed by such
form; provided, however, that, if at the date of the Assignment and Acceptance
pursuant to which a Lender assignee becomes a party to this Agreement, the
Lender assignor was entitled to payments under subsection (a) in respect of
United States withholding tax with respect to interest paid at such date, then,
to such extent, the term Taxes shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Taxes) United States withholding tax, if any, applicable with respect to the
Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the date hereof
by Internal Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably
considers to be confidential, the Lender shall give notice thereof to the
Borrower and shall not be obligated to include in such form or document such
confidential information.

(f)       For any period with respect to which a Lender has failed to provide
the Borrower with the appropriate form, certificate or other document described
in Section 2.14(e) (other than if such failure is due to a change in law, or in
the interpretation or application thereof, occurring subsequent to the date on
which a form, certificate or other document originally was required to be
provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.14(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure to deliver a form,
certificate or other document required hereunder, the Borrower shall take such
steps as the Lender shall reasonably request to assist the Lender to recover
such Taxes.

(g)       If the Agent or any Lender determines, in its sole discretion, that it
has received a refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.14, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.14 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Agent or such Lender and without interest (other than any
interest paid by the relevant governmental authority with respect to such
refund); provided, that the Borrower, upon the request of the Agent or such
Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant governmental
authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such governmental authority. This paragraph
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

(h)       Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

SECTION 2.15. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Advances owing to it (other than pursuant to
Section 2.11, 2.14 or 8.04(c)) in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances owing to
them as shall be necessary to cause such purchasing Lender to share the

 

 


--------------------------------------------------------------------------------



 

excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender's ratable share (according to the
proportion of (i) the amount of such Lender's required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered provided further that, so long as the maturity of the obligations
under this Agreement and the Notes shall not have been accelerated, any excess
payment received by any Appropriate Lender shall be shared on a pro rata basis
only with other Appropriate Lenders. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

SECTION 2.16. Evidence of Debt. (a) Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Advance owing to such Lender
from time to time, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder in respect of Advances. The
Borrower agrees that upon notice by any Lender to the Borrower (with a copy of
such notice to the Agent) to the effect that a Note is required or appropriate
in order for such Lender to evidence (whether for purposes of pledge,
enforcement or otherwise) the Advances owing to, or to be made by, such Lender,
the Borrower shall promptly execute and deliver to such Lender a Revolving
Credit Note and a Term Note, as applicable, in substantially the form of
Exhibits A-1 and A-2 hereto, respectively, payable to the order of such Lender
in a principal amount equal to the Revolving Credit Commitment and the Term
Commitment, respectively, of such Lender.

(b)      The Register maintained by the Agent pursuant to Section 8.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and (iv)
the amount of any sum received by the Agent from the Borrower hereunder and each
Lender's share thereof.

(c)       Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

SECTION 2.17. Use of Proceeds. The proceeds of the Advances shall be available
(and the Borrower agrees that it shall use such proceeds) for general corporate
purposes of the Borrower and its Subsidiaries, including commercial paper
backstop and acquisition financing.

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments. (a) The
Borrower may, at any time but in any event not more than once in any calendar
year prior to the Termination Date, by notice to the Agent, request that the
aggregate amount of the Revolving Credit Commitments be increased by an amount
of $10,000,000 or an integral multiple thereof (each a "Commitment Increase") to
be effective as of a date that is at least 90 days prior to the scheduled
Termination Date then in effect (the "Increase Date") as specified in the
related notice to the Agent; provided, however that (i) in no event shall the
aggregate amount of the Revolving Credit Commitments at any time exceed
$500,000,000 and (ii) on the date of any request by the Borrower for a
Commitment Increase and on the related Increase Date (x) the Public Debt Rating
shall be BBB- (stable) or better from S&P or Baa3 (stable) or better from
Moody's and (y) the applicable conditions set forth in Article III shall have
been satisfied.

 

 


--------------------------------------------------------------------------------



 

 

(b)      The Agent shall promptly notify the Lenders of a request by the
Borrower for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective Revolving
Credit Commitments (the "Commitment Date"). Each Lender that is willing to
participate in such requested Commitment Increase (each an "Increasing Lender")
shall, in its sole discretion, give written notice to the Agent on or prior to
the Commitment Date of the amount by which it is willing to increase its
Revolving Credit Commitment. If the Lenders notify the Agent that they are
willing to increase the amount of their respective Revolving Credit Commitments
by an aggregate amount that exceeds the amount of the requested Commitment
Increase, the requested Commitment Increase shall be allocated among the Lenders
willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.

(c)       Promptly following each Commitment Date, the Agent shall notify the
Borrower as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrower may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Revolving Credit Commitment of each such Eligible Assignee
shall be in an amount of $5,000,000 or an integral multiple of $1,000,000 in
excess thereof.

(d)      On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with Section
2.18(b) (each such Eligible Assignee and each Eligible Assignee that agrees to
an extension of the Termination Date in accordance with Section 2.19(c), an
"Assuming Lender") shall become a Lender party to this Agreement as of such
Increase Date and the Revolving Credit Commitment of each Increasing Lender for
such requested Commitment Increase shall be so increased by such amount (or by
the amount allocated to such Lender pursuant to the last sentence of Section
2.18(b)) as of such Increase Date; provided, however, that the Agent shall have
received on or before such Increase Date the following, each dated such date:

(i)       (A) certified copies of resolutions of the Board of Directors of the
Borrower or the Executive Committee of such Board approving the Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for the Borrower (which may be in-house counsel), in
substantially the form of Exhibit D hereto;

(ii)      an assumption agreement from each Assuming Lender, if any, in form and
substance satisfactory to the Borrower and the Agent (each an "Assumption
Agreement"), duly executed by such Eligible Assignee, the Agent and the
Borrower; and

(iii)     confirmation from each Increasing Lender of the increase in the amount
of its Revolving Credit Commitment in a writing satisfactory to the Borrower and
the Agent.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 P.M. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date.

(e)       On the Increase Date, if any Revolving Credit Advances are then
outstanding, the Borrower shall borrow from all or certain of the Revolving
Credit Lenders and/or (subject to compliance by the Borrower with Section
8.04(c)) prepay Revolving Credit Advances of all or certain of the Revolving
Credit Lenders such that, after giving effect thereto, the Revolving Credit
Advances (including, without limitation, the Types and Interest Periods thereof)
shall be held by the Revolving Credit Lenders (including for such purposes the
Increasing Lenders and the Assuming Lenders) ratably in accordance with their
respective Revolving Credit Commitments. On and after each Increase Date, the
Ratable Share of each Revolving Credit Lender's participation in Letters of
Credit

 

 


--------------------------------------------------------------------------------



 

and Revolving Credit Advances from draws under Letters of Credit shall be
calculated after giving effect to each such Commitment Increase.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date (the "Effective Date") on which the following conditions precedent have
been satisfied:

(a)

There shall have occurred no Material Adverse Change since December 31, 2004.

(b)      All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Lenders that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated hereby.

(c)       The Borrower, through the Agent, shall have notified the Agent and
each Lender in writing as to the proposed Effective Date.

(d)      The Borrower shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued fees and expenses of counsel to the
Agent) that the Borrower is obligated to pay on or before the Effective Date
pursuant to the terms of this Agreement.

(e)       On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Borrower, dated the Effective Date, stating
that:

(i)       The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and

(ii)

No event has occurred and is continuing that constitutes a Default.

(f)       The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:

(i)       The Notes to the order of the Lenders to the extent requested by any
Lender pursuant to Section 2.16.

(ii)      Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action and governmental approvals, if any, with
respect to this Agreement and the Notes.

(iii)    A certificate of the Secretary or an Assistant Secretary of the
Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.

(iv)     A favorable opinion of Thomas C. Zielinski, General Counsel of the
Borrower, and a favorable opinion of Bass, Berry & Sims PLC, counsel for the
Borrower, substantially in the

 

 


--------------------------------------------------------------------------------



 

form of Exhibits D-1 and D-2 hereto, respectively, and as to such other matters
as any Lender through the Agent may reasonably request.

(v)      A favorable opinion of Shearman & Sterling LLP, counsel for the Agent,
in form and substance satisfactory to the Agent.

(h)       The Borrower shall have terminated the commitments of the lenders and
repaid or prepaid all of the obligations (other than the letters of credit
listed on Schedule 2.01(b)) under the $450,000,000 Credit Agreement dated as of
January 28, 2005 among the Borrower, the lenders parties thereto and Canadian
Imperial Bank of Commerce, as administrative agent, and each of the Lenders that
is a party to such credit facility hereby waives, upon execution of this
Agreement, any notice required by said Credit Agreement relating to the
termination of commitments thereunder.

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Issuance
and Commitment Increase. The obligation of each Lender to make an Advance on the
occasion of each Borrowing (other than pursuant to Section 2.03(c)), the
obligation of each issuing Bank to issue, extend or renew a Letter of Credit and
each Commitment Increase shall be subject to the conditions precedent that the
Effective Date shall have occurred and on the date of such Borrowing, such
issuance or the applicable Increase Date (a) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing, Notice of
Issuance, request for Commitment Increase and the acceptance by the Borrower of
the proceeds of such Borrowing shall constitute a representation and warranty by
the Borrower that on the date of such Borrowing, such issuance or such Increase
Date such statements are true):

(i)       the representations and warranties contained in Section 4.01 (except,
in the case of Borrowings or issuances, the representations set forth in the
last sentence of subsection (e) thereof) are correct on and as of such date,
before and after giving effect to such Borrowing, such issuance, such Commitment
Increase and to the application of the proceeds therefrom, as though made on and
as of such date, excluding, however, representations and warranties made as of
specified earlier date, which shall remain true and correct as of such earlier
date, and

(ii)      no event has occurred and is continuing, or would result from such
Borrowing, such issuance, such Commitment Increase or from the application of
the proceeds therefrom, that constitutes a Default;

and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:

(a)       The Borrower is a corporation duly organized, validly existing and in
good standing under the laws of the State of Delaware.

 

 


--------------------------------------------------------------------------------



 

 

(b)      The execution, delivery and performance by the Borrower of this
Agreement and the Notes to be delivered by it, and the consummation of the
transactions contemplated hereby, are within the Borrower's corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower's certificate of incorporation or by-laws or
(ii) law or any material contractual restriction binding on or affecting the
Borrower.

(c)       No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of this Agreement or the Notes to be delivered by it, except for those
authorizations, approvals, actions, notices and filings listed on
Schedule 4.01(c) hereto, all of which have been duly obtained, taken, given or
made and are in full force and effect.

(d)      This Agreement has been, and each of the Notes to be delivered by it
when delivered hereunder will have been, duly executed and delivered by the
Borrower. This Agreement is, and each of the Notes when delivered hereunder will
be, the legal, valid and binding obligation of the Borrower enforceable against
the Borrower in accordance with their respective terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforcement of creditors' rights generally
and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).

(e)       The Consolidated balance sheet of the Borrower and its Subsidiaries as
at December 31, 2004, and the related Consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Ernst & Young LLP, independent public accountants,
and the Consolidated balance sheet of the Borrower and its Subsidiaries as at
March 31, 2005, and the related Consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for the three months then ended, duly
certified by the chief financial officer of the Borrower, copies of which have
been furnished to each Lender, fairly present, subject, in the case of said
balance sheet as at March 31, 2005, and said statements of income and cash flows
for the three months then ended, to year-end audit adjustments, the Consolidated
financial condition of the Borrower and its Subsidiaries as at such dates and
the Consolidated results of the operations of the Borrower and its Subsidiaries
for the periods ended on such dates, all in accordance with generally accepted
accounting principles consistently applied. Since December 31, 2004, there has
been no Material Adverse Change.

(f)       There is no pending or threatened action, suit, investigation,
litigation or proceeding affecting the Borrower or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) could be reasonably
likely to have a Material Adverse Effect (other than the matters described on
Schedule 4.01(f) hereto (the "Disclosed Litigation")) or (ii) purports to affect
the legality, validity or enforceability of this Agreement or any Note or the
consummation of the transactions contemplated hereby, and there has been no
material adverse change in the status, or financial effect on the Borrower or
any of its Subsidiaries, of the Disclosed Litigation from that described on
Schedule 4.01(f) hereto.

(g)       The Borrower is not engaged in the business of extending credit for
the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

(h)       The Borrower is not an "investment company", or a company "controlled"
by an "investment company", within the meaning of the Investment Company Act of
1940, as amended.

(i)       Neither the Information Memorandum nor any other final written
information, exhibit or report furnished by or on behalf of the Borrower to the
Agent or any Lender in connection with the negotiation and syndication of this
Agreement or pursuant to the terms of this Agreement contained, as of the
respective dates thereof, any untrue statement of a material fact or omitted to
state a material fact

 

 


--------------------------------------------------------------------------------



 

necessary to make the statements made therein, taken as a whole, not misleading.
The projections and pro forma financial information contained in the material
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount.

(j)       The Borrower and each of its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, technology, know-how and processes
necessary for the conduct of its business as currently conducted except for
those the failure to own or license which could not reasonably be expected to
have a Material Adverse Effect (the "Intellectual Property"). No claim has been
asserted in writing and is pending by any Person challenging or questioning the
use of any such Intellectual Property or the validity or effectiveness of any
such Intellectual Property, nor does the Borrower know of any valid basis for
any such claim, except, in either case, for such claims that in the aggregate
could not reasonably be expected to have a Material Adverse Effect. The use of
such Intellectual Property by the Borrower and its Subsidiaries does not
infringe on the rights of any Person, except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

(k)       Except as disclosed to the Agent by the Borrower in writing from time
to time after the Closing Date, Schedule 4.01(k) sets forth the name and
jurisdiction of incorporation of each Subsidiary of the Borrower and, as to each
such Subsidiary, the percentage of each class of capital stock owned by any the
Borrower and its Subsidiaries and whether such Subsidiary is an HMO Subsidiary
or an Insurance Subsidiary.

(l)       The Borrower and each of its Subsidiaries has filed or caused to be
filed all Federal and other material tax returns that are required to be filed
and has paid all taxes shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any governmental authority
(other than any the amount or validity of which are currently being contested in
good faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided on the books of the Borrower or such
Subsidiary). No tax Lien has been filed and, to the knowledge of the Borrower,
no claim is being asserted, with respect to any such tax, fee or other charge.

ARTICLE V

COVENANTS OF THE BORROWER

SECTION 5.01. Affirmative Covenants. So long as any Advance shall remain unpaid
or any Lender shall have any Commitment hereunder, the Borrower will:

(a)       Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, with all applicable laws, rules, regulations and orders, such
compliance to include, without limitation, compliance with applicable
requirements of ERISA, Environmental Laws, HIPAA, Medicaid Regulations, HMO
Regulations, Insurance Regulations and the Patriot Act, except to the extent
that failure to comply therewith could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)      Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither the Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim (i) that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained,
unless and until

 

 


--------------------------------------------------------------------------------



 

any Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors or (ii) if a failure to pay or discharge the same,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

(c)       Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, such insurance with responsible and reputable insurance companies
or associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates; provided,
however, that the Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties in the same general areas in which the Borrower or such Subsidiary
operates and to the extent consistent with prudent business practice.

(d)      Preservation of Corporate Existence, Etc. (i) Preserve and maintain,
and cause each of its Subsidiaries to preserve and maintain, its organizational
existence and (ii) take, and cause each of its Subsidiaries to take, all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business (including all licenses and
certifications required pursuant to any HMO Regulations or Insurance
Regulations, all certifications and authorizations necessary to ensure that each
of the Borrower's HMO Subsidiaries and Insurance Subsidiaries is eligible for
all reimbursements available under HMO Regulations and Insurance Regulations to
the extent applicable to HMOs and insurance companies of their type and the
products provided by them, and all material licenses, permits, authorizations
and qualifications required under HMO Regulations and Insurance Regulations in
connection with the ownership or operation of HMOs and insurance companies),
except (x) in each case, as otherwise permitted by Section 5.02(b), (y) the
Borrower may permit the dissolution and winding-up of any of its Subsidiaries if
such Subsidiary has no material assets, engages in no material business and has
no material activities other than activities related to the maintenance of its
existence and good standing and (z) in the case of clause (ii) above, to the
extent that failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(e)       Visitation Rights. At any reasonable time and from time to time upon
reasonable prior notice and during normal business hours, permit the Agent or
any of the Lenders or any agents or representatives thereof, to examine and make
copies of and abstracts from the records and books of account of, and visit the
properties of, the Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of the Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants.

(f)       Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

(g)       Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

(h)       Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates (excluding transactions between or among
the Borrower and its Subsidiaries) on terms that are fair and reasonable and no
less favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm's-length transaction with a Person not an Affiliate.

(i)

Reporting Requirements. Furnish to the Lenders through the Agent:

(i)       as soon as available and in any event within 10 days after the date
the Company is required to file its Form 10-Q with the Securities and Exchange
Commission (without giving

 

 


--------------------------------------------------------------------------------



 

effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision or otherwise),
the Consolidated balance sheet of the Borrower and its Subsidiaries as of the
end of such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter, duly certified
(subject to year-end audit adjustments) by a Responsible Officer as having been
prepared in accordance with generally accepted accounting principles (it being
understood that the Borrower's obligations under this clause (i) shall be
satisfied in respect of any fiscal quarter by delivery to the Agent in
accordance with Section 8.02(b) within the time specified above of the
Borrower's quarterly report for such fiscal quarter on Form 10-Q as filed with
the Securities and Exchange Commission) and certificates of a Responsible
Officer as to compliance with the terms of this Agreement and setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03, provided that in the event of any change in generally accepted
accounting principles used in the preparation of such financial statements, the
Borrower shall also provide, if necessary for the determination of compliance
with Section 5.03, a statement of reconciliation conforming such financial
statements to GAAP;

(ii)      as soon as available and in any event within 10 days after the date
the Company is required to file its Form 10-K with the Securities and Exchange
Commission (without giving effect to any extension of such due date, whether
obtained by filing the notification permitted by Rule 12b-25 or any successor
provision or otherwise), a copy of the annual audit report for such year for the
Borrower and its Subsidiaries, containing the Consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such fiscal year and Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion reasonably acceptable
to the Required Lenders by Ernst & Young LLP or other independent public
accountants acceptable to the Required Lenders (it being understood that the
Borrower's obligations under this clause (ii) shall be satisfied in respect of
any fiscal year by delivery to the Agent in accordance with Section 8.02(b)
within the time specified above of the Borrower's annual report for such fiscal
year on Form 10-K as filed with the Securities and Exchange Commission) and
certificates of a Responsible Officer as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03, provided that in the event of any
change in generally accepted accounting principles used in the preparation of
such financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 5.03, a statement of reconciliation
conforming such financial statements to GAAP;

(iii)    to the extent not otherwise provided in accordance with this Section
5.01(i), promptly after the sending or filing thereof, copies of all quarterly
and annual reports and proxy solicitations that the Borrower sends to any of its
securityholders, and copies of all reports on form 8-K and registration
statements for the public offering (other than pursuant to employee Plans) of
securities that the Borrower or any Subsidiary files with the Securities and
Exchange Commission or any national securities exchange;

(iv)

notice of the occurrence of any Default;

(v)      notice of any litigation, investigation or proceeding that may exist
between the Borrower or any of its Subsidiaries and any governmental authority
that if adversely determined would reasonably be expected to have a Material
Adverse Effect;

(vi)     notice of any litigation or proceeding affecting the Borrower or any of
its Subsidiaries (A) in which the amount involved is $25,000,000 or more and not
covered by insurance, (B) in which injunctive or similar relief is sought or (C)
that relates to this Agreement or any Note;

 

 


--------------------------------------------------------------------------------



 

 

(vii)

notice of any ERISA Event;

(ix)     notice of the filing or commencement of any action, suit or proceeding
by or before any arbitrator or governmental authority (including any HMO
Regulator or Insurance Regulator) against or affecting the Borrower or any of
its Subsidiaries, or any adverse change in the status of the matters referred to
in Section 4.01(f), that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;

(x)      notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any notice of loss of licensure, loss of
participation under any reimbursement program or loss of applicable health care
license or certificate of authority, or loss of any permit, authorization,
accreditation, or qualification or any notice relating to the threatened loss of
any of the foregoing, from any governmental authority, HMO Regulator or
Insurance Regulator that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;

(xi)     notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any other deficiency notice, compliance order
or adverse reports issued by any governmental authority, HMO Regulator,
Insurance Regulator or private insurance company pursuant to a provider
agreement that, if not promptly complied with or cured, could reasonably be
expected to result in the suspension or forfeiture of any license, certification
or licensure necessary for such Material HMO Subsidiary or Material Insurance
Subsidiary to carry on its business as then conducted or the termination of any
insurance or reimbursement program available to any Material HMO Subsidiary or
any Material Insurance Subsidiary and that, individually or in the aggregate,
has had, or could reasonably be expected to have, a Material Adverse Effect;

(xii)    notice of receipt by the Borrower, any Material HMO Subsidiary or any
Material Insurance Subsidiary of any correspondence from any governmental
authority, HMO Regulator or Insurance Regulator that asserts that the Borrower,
any Material HMO Subsidiary or any Material Insurance Subsidiary is not in
substantial compliance with any HMO Regulation or Insurance Regulation or that
threatens the taking of any action against the Borrower, any Material HMO
Subsidiary or any Material Insurance Subsidiary under any HMO Regulation or any
Insurance Regulation and that, individually or in the aggregate, had had, or
could reasonably be expected to have, a Material Adverse Effect;

(xiii)   notice of any development or event that, individually or in the
aggregate, has had, or could reasonably be expected to have, a Material Adverse
Effect; and

(xv)    such other information respecting the Borrower or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.

Each notice pursuant clauses (iv) through (xiii) above shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower or the applicable
Subsidiary proposes to take with respect there.

SECTION 5.02. Negative Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a)       Liens. Create or suffer to exist, or permit any of its Subsidiaries to
create or suffer to exist, any Lien on or with respect to any of its properties,
whether now owned or hereafter acquired, or assign, or permit any of its
Subsidiaries to assign, any right to receive income, other than:

 

 


--------------------------------------------------------------------------------



 

 

(i)       Liens for taxes not yet due or that are being contested in good faith
by appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of the Borrower or its Subsidiaries, as the case may
be, in conformity with GAAP;

(ii)      carriers', wharehousemen's, mechanics', materialmen's, repairmen's or
other like Liens arising in the ordinary course of business that are not overdue
for a period of more than 60 days or that are being contested in good faith by
appropriate proceedings;

(iii)    pledges or deposits in connection with the workers' compensation,
unemployment insurance and other social security legislation;

(iv)     deposits to secure the performance of bids, trade contracts (other than
for borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(v)      easements, reservations, rights-of-way, covenants, conditions,
restrictions and other similar encumbrances incurred in the ordinary course of
business that, in the aggregate, are not substantial in amount and that do not
in any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(vi)     Liens in existence on the date hereof listed on Schedule 5.02(a),
securing Debt permitted by Section 5.02(d)(iii), provided that no such Lien is
spread to cover any additional property after the Effective Date and that the
amount of Debt secured thereby is not increased;

(vii)    Liens securing Debt of the Borrower or any other Subsidiary incurred
pursuant to Section 5.02(d) (iv) (x) to finance the acquisition of fixed or
capital assets or (y) pursuant to a sale and leaseback transaction, provided
that (A) such Liens shall be created substantially simultaneously with the
acquisition of such fixed or capital assets or such sale and leaseback
transaction, as the case may be, (B) such Liens do not at any time encumber any
property other than the property financed by such Debt and (C) the amount of
Debt secured thereby is not increased;

(viii)  Liens created in connection with this Agreement to secure the Borrower's
obligations hereunder;

(ix)     any interest or title of a lessor under any lease entered into by the
Borrower or any other Subsidiary in the ordinary course of its business and
covering only the assets so leased;

(x)      Liens on property of a Person at the time such Person becomes a
Subsidiary of the Borrower and securing Debt of such Person permitted under
Section 5.02(d)(v); provided that any such Lien may not extend to any other
property of the Borrower or any other Subsidiary of the Borrower that is not a
direct Subsidiary of such Person; provided, further, that any such Lien shall
not have been incurred in anticipation of or in connection with the transaction
or series of transactions pursuant to which such Person became a Subsidiary of
the Borrower;

(xi)     Liens in respect of any writ of execution, attachment, garnishment,
judgment or judicial award, if (A) the time for appeal or petition for rehearing
has not expired, an appeal or appropriate proceeding for review is being
prosecuted in good faith and a stay of execution pending such appeal or
proceeding for review has been secured, or (B) the underlying claim is fully
covered by insurance, the insurer has acknowledged in writing its responsibility
to pay such claim and no action has been taken to enforce such execution,
attachment, garnishment, judgment or award; and

 

 


--------------------------------------------------------------------------------



 

 

(xii)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not at any
one time exceed (as to the Borrower and all of its Subsidiaries) $100,000,000.

(b)      Mergers, Etc. Merge or consolidate with or into any Person, or permit
any of its Subsidiaries to do so, except that (i) any Subsidiary of the Borrower
may merge or consolidate with or into any other Subsidiary of the Borrower, (ii)
any Subsidiary of the Borrower may merge into the Borrower, (iii) a Subsidiary
of the Borrower may be merged or consolidated with or into another Person as the
means of accomplishing a transaction permitted by Section 5.02(e), (iv) any
Person may merge into the Borrower so long as the Borrower is the surviving
corporation and (v) any Subsidiary of the Borrower may merge with or into
another Person provided the survivor is a Subsidiary of the Borrower, provided,
in each case, that no Default shall have occurred and be continuing at the time
of such proposed transaction or would otherwise result therefrom.

(c)       Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by generally accepted accounting principles.

(d)      Subsidiary Debt. Permit any of its Subsidiaries to create or suffer to
exist, any Debt other than:

(i)

Debt owed to the Borrower or to a wholly-owned Subsidiary of the Borrower,

(ii)      Guarantee Obligations in respect of obligations of any Subsidiary of
the Borrower;

(iii)    Debt existing on the Effective Date and described on Schedule 5.02(d)
hereto (the "Existing Debt"), and any Debt extending the maturity of, or
refunding or refinancing, in whole or in part, the Existing Debt, provided that
the principal amount of such Existing Debt shall not be increased above the
principal amount thereof outstanding immediately prior to such extension,
refunding or refinancing, and the direct and contingent obligors therefor shall
not be changed except as permitted by clause (ii) above, as a result of or in
connection with such extension, refunding or refinancing,

(iv)     Debt (including, without limitation, Capital Lease Obligations) secured
by Liens permitted by Section 5.02(a)(vii) in an aggregate principal amount not
to exceed $100,000,000 at any one time outstanding;

(v)      Debt of a Subsidiary of the Borrower outstanding on the date on which
such Subsidiary was acquired by the Borrower (other than Debt incurred as
consideration in, or to provide all or any portion of the funds or credit
support utilized to consummate, the transaction or series of transactions
pursuant to which such Subsidiary became a Subsidiary of the Borrower or was
otherwise acquired by the Borrower) in an aggregate amount (for all
Subsidiaries) at any one time outstanding not to exceed $100,000,000; and

(vi)     additional Debt in an aggregate principal amount not to exceed
$50,000,000 at any one time outstanding.

(e)       Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except:

(i)

sales of inventory in the ordinary course of its business,

 

 


--------------------------------------------------------------------------------



 

 

(ii)      the disposition of obsolete or worn out property in the ordinary
course of business;

(iii)

dispositions of accounts receivable in the ordinary course of business;

(iv)     dispositions of investment securities held for investment purposes in
the ordinary course of business;

(v)

dispositions by any Subsidiary to the Borrower or any other Subsidiary;

(vi)     the sale or issuance of any Subsidiary's capital stock to the Borrower
or any other Subsidiary; and

(vii)    the disposition after the Effective Date of other property having an
aggregate fair market value (after taking into account any liabilities
associated with such property) not to exceed 25% of Consolidated Total Assets as
at March 31, 2005.

(f)       Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Borrower and cash paid in lieu of
fractional shares in connection therewith) on, or make any payment on account
of, or set apart assets for a sinking or other analogous fund for the purchase,
redemption, defeasance, retirement or other acquisition of, any capital stock of
the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower (collectively, "Restricted
Payments"), except that:

(i)       the Borrower may make Restricted Payments in an aggregate amount not
to exceed the sum of (i) $100,000,000 and (ii) 66 2/3% of the aggregate amount
of Consolidated Net Income accrued during the period commencing with the fiscal
quarter ending March 31, 2005 and ending on the last day of the most recent
fiscal quarter, if any, ending at least 45 days prior to the date of such
Restricted Payment (or if the aggregate amount of Consolidated Net Income for
such period shall be a deficit, minus 100% of such deficit); and

(ii)      the Borrower may repurchase shares of, or options to purchase shares
of, common stock of the Borrower or any of its Subsidiaries from current or
former officers, directors or employees of the Borrower or any of its
Subsidiaries (or permitted transferees of such current or former officers,
directors or employees), pursuant to the terms of agreements (including
employment agreements) or plans (or amendments thereto) approved by the Board of
Directors of the Borrower under which such individual purchase or sell, or
granted the option to purchase or sell, shares of such common stock, provided,
however, that (A) the aggregate amount of such repurchases pursuant to this
clause (ii) shall not exceed $5,000,000 in any calendar year and (B) at the time
of any such repurchase pursuant to this clause (ii), no Default shall have
occurred and be continuing (or result therefrom).

(g)       Change in Nature of Business. Enter into any material business, either
directly or through any Subsidiary, except for those businesses in which the
Borrower and its Subsidiaries are engaged on the date hereof or that are
reasonably related thereto.

(h)       Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the Borrower to (i) make payments in respect of any
capital stock of such Subsidiary held by, or pay any Debt owed to, the Borrower
or any other Subsidiary of the Borrower, (ii) make loans or advances to, or
other investments in, the Borrower or any other Subsidiary of the Borrower or
(iii) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (A) any restrictions existing under this Agreement or the Indentures,
(B) any restrictions with

 

 


--------------------------------------------------------------------------------



 

respect to a Subsidiary imposed pursuant to an agreement that has been entered
into in connection with the disposition of all or substantially all of the
capital stock or assets of such Subsidiary, (C) any restrictions on a Subsidiary
imposed by HMO Regulations, Insurance Regulations or other requirements of law,
or any agreements entered into pursuant thereto, and (D) any restrictions
applicable to a Person at the time such Person becomes a Subsidiary of the
Borrower, provided that any such restriction shall not have been created in
anticipation of or in connection with the transaction or series of transactions
pursuant to which such Person became a Subsidiary of the Borrower.

(i)       Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of the Borrower or
any of its Subsidiaries to create, incur, assume or suffer to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
other than (i) this Agreement, (ii) the Indentures and (iii) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby).

SECTION 5.03. Financial Covenants. So long as any Advance shall remain unpaid or
any Lender shall have any Commitment hereunder, the Borrower will not:

(a)       Leverage Ratio. Permit, as of the last day of any period of four
consecutive fiscal quarters of the Borrower, the Consolidated Leverage Ratio to
exceed 2.25 to 1.00, provided that if and so long as the Public Debt Rating is
not lower than BBB- (stable) and Baa3 (stable) from S&P and Moody's,
respectively, the Borrower shall instead not permit the Consolidated Leverage
Ratio to exceed 2.50 to 1.00

(b)      Fixed Charge Coverage Ratio. Permit the Consolidated Fixed Charge Ratio
for any period of four consecutive fiscal quarters of the Borrower to be less
than 1.50 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events ("Events of
Default") shall occur and be continuing:

(a)       The Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or the Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within five days after the same becomes due and
payable; or

(b)      Any representation or warranty made by the Borrower herein or by the
Borrower in any certificate, document or financial or other statement furnished
by it in connection with this Agreement shall prove to have been incorrect in
any material respect when made; or

(c)       (i) The Borrower shall fail to perform or observe any term, covenant
or agreement contained in Section 5.01(d), (e), (h) or (i), 5.02 or 5.03, or
(ii) the Borrower shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 30 days after written notice thereof
shall have been given to the Borrower by the Agent or any Lender; or

(d)      The Borrower or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal or
notional amount of at least $25,000,000 in the aggregate (but excluding Debt
outstanding hereunder) of the Borrower or such Subsidiary (as the case may be),
when the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to Debt in excess of the aforesaid threshold amount; or

 

 


--------------------------------------------------------------------------------



 

any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any Debt in excess of the aforesaid threshold
amount shall be declared to be due and payable, or required to be prepaid or
redeemed (other than by a regularly scheduled required prepayment or
redemption), purchased or defeased, or an offer to prepay, redeem, purchase or
defease such Debt shall be required to be made, in each case prior to the stated
maturity thereof; or

(e)       The Borrower or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Borrower or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or

(f)       Judgments or orders for the payment of money in excess of $25,000,000
in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(f) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer has
been notified of, and has not disputed the claim made for payment of, the amount
of such judgment or order; or

(g)       (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Borrower (or other securities
convertible into such Voting Stock) representing 35% or more of the combined
voting power of all Voting Stock of the Borrower; or (ii) during any period of
up to 24 consecutive months, commencing after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Borrower shall cease for any reason (other than due to death or disability) to
constitute a majority of the board of directors of the Borrower (except to the
extent that individuals who at the beginning of such 24-month period were
replaced by individuals (x) elected by a majority of the remaining members of
the board of directors of the Borrower or (y) nominated for election by, or
whose nomination for election is recommend by, a majority of the remaining
members of the board of directors of the Borrower and thereafter elected as
directors by the shareholders of the Borrower); or

(h)       The Borrower or any of its ERISA Affiliates shall incur, or shall be
reasonably likely to incur liability in excess of $25,000,000 in the aggregate
as a result of one or more of the following: (i) the occurrence of any ERISA
Event; (ii) the partial or complete withdrawal of the Borrower or any of its
ERISA Affiliates from a Multiemployer Plan; or (iii) the reorganization or
termination of a Multiemployer Plan; or

(i)       the non-compliance by the Borrower or any of its Subsidiaries with any
terms or provisions of any applicable HMO Regulation or Insurance Regulation
pertaining to the fiscal soundness, solvency or financial condition of the
Borrower or any of its Subsidiaries and such non-compliance shall

 

 


--------------------------------------------------------------------------------



 

not have been cured or waived within 30 days after the applicable statutory
grace period (if any), if such non-compliance could reasonably be expected to
have a Material Adverse Effect;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
Advances, all interest thereon and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon the Advances, all such
interest and all such amounts shall become and be forthwith due and payable,
without presentment, demand, protest or further notice of any kind, all of which
are hereby expressly waived by the Borrower; provided, however, that in the
event of an actual or deemed entry of an order for relief with respect to the
Borrower under the Federal Bankruptcy Code, (A) the obligation of each Lender to
make Advances shall automatically be terminated and (B) the Advances, all such
interest and all such other amounts shall automatically become and be due and
payable, without presentment, demand, protest or any notice of any kind, all of
which are hereby expressly waived by the Borrower.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may with the
consent, or shall at the request, of the Required Lenders, irrespective of
whether it is taking any of the actions described in Section 6.01 or otherwise,
make demand upon the Borrower to, and forthwith upon such demand the Borrower
will, (a) pay to the Agent on behalf of the Revolving Credit Lenders in same day
funds at the Agent's office designated in such demand, for deposit in the L/C
Cash Collateral Account, an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding or (b) make such other arrangements in
respect of the outstanding Letters of Credit as shall be acceptable to Revolving
Credit Lenders having at least 51% of the Revolving Credit Commitments. If at
any time the Agent determines that any funds held in the L/C Cash Collateral
Account are subject to any right or claim of any Person other than the Agent and
the Revolving Credit Lenders or that the total amount of such funds is less than
the aggregate Available Amount of all Letters of Credit, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (a) such aggregate Available Amount over (b) the total amount of
funds, if any, then held in the L/C Cash Collateral Account that the Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit, to the extent funds are on deposit in the L/C Cash
Collateral Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law. After (i) no Event of Default shall
be continuing or (ii) all such Letters of Credit shall have expired or been
fully drawn upon and all other obligations of the Borrower hereunder and under
the Notes shall have been paid in full, the balance, if any, in such L/C Cash
Collateral Account shall be returned to the Borrower.

ARTICLE VII

THE AGENT

SECTION 7.01. Authorization and Action. Each Lender (in its capacity as a Lender
and an Issuing Bank, as applicable) hereby appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.

SECTION 7.02. Agent's Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the Lender that made
any Advance as the holder of the Debt resulting

 

 


--------------------------------------------------------------------------------



 

therefrom until the Agent receives and accepts an Assumption Agreement entered
into by an Assuming Lender as provided in Section 2.18 or an Assignment and
Acceptance entered into by such Lender, as assignor, and an Eligible Assignee,
as assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier
or telegram) believed by it to be genuine and signed or sent by the proper party
or parties.

SECTION 7.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Note issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term "Lender" or "Lenders" shall,
unless otherwise expressly indicated, include Citibank in its individual
capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Borrower, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose any information obtained or received by it or any of its
Affiliates relating to the Borrower or any of its Subsidiaries to the extent
such information was obtained or received in any capacity other than as Agent.

SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.

SECTION 7.05. Indemnification. (a) Each Lender agrees to indemnify the Agent (to
the extent not reimbursed by the Borrower) from and against such Lender's pro
rata share (determined as provided below) of any and all liabilities,
obligations, losses, damages, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Agent in any way relating to or arising out of this
Agreement or any action taken or omitted by the Agent in its capacity as such
under this Agreement (collectively, the "Indemnified Costs"), provided that no
Lender shall be liable for any portion of the Indemnified Costs resulting from
the Agent's gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender agrees to reimburse the Agent promptly upon demand for
its Ratable Share of any out-of-pocket expenses (including counsel fees)
incurred by the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrower. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 7.05(a) applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 7.05(a), the Lenders' respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders, (ii) their respective pro rata Shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time, (iii) the
aggregate unused portions of their Term Commitments at such time and (iv) their
respective Unused Revolving Credit Commitments at such time.

 

 


--------------------------------------------------------------------------------



 

 

(b)      Each Revolving Credit Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Borrower) from and against
such Lender's Ratable Share of any and all liabilities, obligations, losses,
damages, actions, judgments, suits, costs, expenses or disbursements of any kind
or nature whatsoever that may be imposed on, incurred by, or asserted against
any such Issuing Bank in any way relating to or arising out of this Agreement or
any action taken or omitted by such Issuing Bank in its capacity as such
hereunder or in connection herewith; provided, however, that no Revolving Credit
Lender shall be liable for any portion of such liabilities, obligations, losses,
damages, actions, judgments, suits, costs, expenses or disbursements resulting
from such Issuing Bank's gross negligence or willful misconduct. Without
limitation of the foregoing, each Revolving Credit Lender agrees to reimburse
any such Issuing Bank promptly upon demand for its Ratable Share of any costs
and expenses (including, without limitation, fees and expenses of counsel)
payable by the Borrower under Section 8.04, to the extent that such Issuing Bank
is not promptly reimbursed for such costs and expenses by the Borrower.

(c)       The failure of any Lender to reimburse the Agent or the Issuing Bank
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Agent or the Issuing Bank as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
the Issuing Bank for its Ratable Share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender's Ratable Share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 7.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.

SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent,
which shall be subject to the Borrower's approval (not to be unreasonably
withheld or delayed) unless an Event of Default has occurred and is continuing.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent's
giving of notice of resignation or the Required Lenders' removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000 and which shall be subject to the
Borrower's approval (not to be unreasonably withheld or delayed) unless an Event
of Default has occurred and is continuing. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent's resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.

SECTION 7.07. Other Agents. Each Lender hereby acknowledges that neither the
documentation agent nor any other Lender designated as any "agent" on the cover
or signature pages hereof has any liability hereunder other than in its capacity
as a Lender.

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders and (with respect to amendments) the Borrower, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that (a) no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (i) waive any of the conditions specified in Section 3.01,
(ii) change the percentage of the Revolving Credit Commitments or of the
aggregate unpaid principal amount of the Advances, or the number of Lenders,
that shall be required for the Lenders or any of them to take any action
hereunder or (iii) amend this Section 8.01 and (b) no amendment, waiver or
consent shall, unless in writing and signed by each Lender that is

 

 


--------------------------------------------------------------------------------



 

directly affected by such amendment, waiver or consent, (i) other than as
provided in Section 2.18, increase any Commitment of such Lender (ii) reduce the
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder to such Lender or (ii) postpone any date fixed for any payment of
principal of, or interest on, the Advances or any fees or other amounts payable
hereunder to such Lender; and provided further that (x) no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note and (y) no amendment, waiver or consent
shall, unless in writing and signed by the Issuing Banks in addition to the
Lenders required above to take such action, adversely affect the rights or
obligations of the Issuing Banks under this Agreement.

SECTION 8.02. Notices, Etc. (a) All notices and other communications provided
for hereunder shall be either (x) in writing (including telecopier
communication) and mailed, telecopied, telegraphed or delivered or (y) as and to
the extent set forth in Section 8.02(b) and in the proviso to this Section
8.02(a), addressed as follows: if to the Borrower, at its address at 6705
Rockledge Drive, Suite 800, Bethesda, Maryland 20817, Attention: Chief Financial
Officer; if to any Initial Lender, at its Domestic Lending Office specified
opposite its name on Schedule I hereto; if to any other Lender, at its Domestic
Lending Office specified in the Assumption Agreement or the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Agent, at its
address at Two Penns Way, New Castle, Delaware 19720, Attention: Bank Loan
Syndications Department; or, as to the Borrower or the Agent, at such other
address as shall be designated by such party in a written notice to the other
parties and, as to each other party, at such other address as shall be
designated by such party in a written notice to the Borrower and the Agent,
provided that materials required to be delivered pursuant to Section 5.01(i)(i),
(ii) or (iii) shall be delivered to the Agent as specified in Section 8.02(b) or
as otherwise specified to the Borrower by the Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Agent pursuant to Article II, III or VII shall not be
effective until received by the Agent. Delivery by telecopier or e-mail of an
executed counterpart of any amendment or waiver of any provision of this
Agreement or the Notes or of any Exhibit hereto to be executed and delivered
hereunder shall be effective as delivery of a manually executed counterpart
thereof.

(b)      So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(i)(i), (ii) and (iii) shall be
either (x) delivered to the Agent in an electronic medium in a format acceptable
to the Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com or (y)
deemed to have been delivered when the Borrower provides notice to the Agent by
e-mail at oploanswebadmin@citigroup.com that such materials are posted on the
SEC's website at www.sec.gov. The Borrower agrees that the Agent may make such
materials, as well as any other written information, documents, instruments and
other material relating to the Borrower, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the "Communications") available
to the Lenders by posting such notices on Intralinks or a substantially similar
electronic system (the "Platform"). The Borrower acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided "as is" and "as available" and (iii)
neither the Agent nor any of its Affiliates warrants the accuracy, adequacy or
completeness of the Communications or the Platform and each expressly disclaims
liability for errors or omissions in the Communications or the Platform. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects, is made by the Agent or any of its Affiliates in connection with the
Platform.

(c)       Each Lender agrees that notice to it (as provided in the next
sentence) (a "Notice") specifying that any Communications have been posted to
the Platform shall constitute effective delivery of such information, documents
or other materials to such Lender for purposes of this Agreement; provided that
if requested by any Lender the Agent shall deliver a copy of the Communications
to such Lender by email or telecopier. Each Lender agrees (i) to notify the
Agent in writing of such Lender's e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.

 

 


--------------------------------------------------------------------------------



 

 

SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

SECTION 8.04. Costs and Expenses. (a) The Borrower agrees to pay on demand all
reasonable costs and expenses of the Agent in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses (subject to any
limitations thereon previously agreed by the Borrower and the Agent) and (B) the
reasonable fees and expenses of counsel for the Agent with respect thereto and
with respect to advising the Agent as to its rights and responsibilities under
this Agreement. The Borrower further agrees to pay on demand all costs and
expenses of the Agent and the Lenders, if any (including, without limitation,
reasonable counsel fees and expenses), in connection with the enforcement
(whether through negotiations, legal proceedings or otherwise) of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, reasonable fees and expenses of counsel for the
Agent and each Lender in connection with the enforcement of rights under this
Section 8.04(a).

(b)      The Borrower agrees to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an "Indemnified Party") from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of (including, without limitation, in connection
with any investigation, litigation or proceeding or preparation of a defense in
connection therewith) (i) the Notes, this Agreement, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances or (ii) the actual or alleged presence of Hazardous Materials on any
property of the Borrower or any of its Subsidiaries in violation of applicable
Environmental Laws or any Environmental Action relating in any way to the
Borrower or any of its Subsidiaries, except to the extent such claim, damage,
loss, liability or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party's
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim for special, indirect, consequential or punitive damages
against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances. The Borrower further agrees to pay any civil penalty
or fine assessed by OFAC against the Agent or any Lender and all reasonable
costs and expenses (including, without limitation, reasonable counsel fees and
expenses) incurred in connection with the defense thereof, as a result of
conduct by the Borrower that violates a sanction enforced by OFAC.

(c)       If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Advance, as a result of a payment
or Conversion pursuant to Section 2.08(e), 2.10 or 2.12, acceleration of the
maturity of the Notes pursuant to Section 6.01 or for any other reason, or by an
Eligible Assignee to a Lender other than on the last day of the Interest Period
for such Advance upon an assignment of rights and obligations under this
Agreement pursuant to Section 8.07 as a result of a demand by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
(with a copy of such demand to the Agent), pay to the Agent for the account of
such Lender any amounts required to compensate such Lender for any additional
losses, costs or expenses that it may reasonably incur as a result of such
payment or Conversion, including, without limitation, any loss (including loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance (but without duplication of any obligation of the Borrower
under Section 2.11 or any other provision of this Agreement).

 

 


--------------------------------------------------------------------------------



 

 

(d)      Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
Sections 2.11, 2.14 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.

SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or such
Affiliate to or for the credit or the account of the Borrower against any and
all of the obligations of the Borrower now or hereafter existing under this
Agreement and the Note held by such Lender, whether or not such Lender shall
have made any demand under this Agreement or such Note and although such
obligations may be unmatured. Each Lender agrees promptly to notify the Borrower
after any such set-off and application, provided that the failure to give such
notice shall not affect the validity of such set-off and application. The rights
of each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including, without limitation, other rights of set-off)
that such Lender and its Affiliates may have.

SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.

SECTION 8.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Borrower (following a demand by such Lender pursuant to
Section 2.11 or 2.14 or a suspension of Eurodollar Rate Advances pursuant to
Section 2.12 and only if no Event of Default has occurred and is continuing)
upon at least five Business Days' notice to such Lender and the Agent, will
assign to one or more Persons all or a portion of its rights and obligations
under this Agreement (including, without limitation, all or a portion of its
Revolving Credit Commitment, its Term Loan Commitment, the Advances owing to it,
its participations in Letters of Credit and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under and in respect of the
Facilities so assigned, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender or an assignment of all
of a Lender's rights and obligations under this Agreement, the amount of the
Revolving Credit Commitment or Term Commitment of the assigning Lender being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall in no event be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
unless the Borrower and the Agent otherwise agree, (iii) each such assignment
shall be to an Eligible Assignee, (iv) each such assignment made as a result of
a demand by the Borrower pursuant to this Section 8.07(a) shall be arranged by
the Borrower after consultation with the Agent and shall be either an assignment
of all of the rights and obligations of the assigning Lender under this
Agreement or an assignment of a portion of such rights and obligations made
concurrently with another such assignment or other such assignments that
together cover all of the rights and obligations of the assigning Lender under
this Agreement, (v) no Lender shall be obligated to make any such assignment as
a result of a demand by the Borrower pursuant to this Section 8.07(a) unless and
until such Lender shall have received, as consideration for such assignment, one
or more payments from either the Borrower or one or more Eligible Assignees in
an aggregate amount at least equal to the aggregate outstanding principal amount
of the Advances owing to such Lender, together with accrued interest thereon to
the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, and (vi) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance, together with any Note subject to such
assignment and a processing and recordation fee of $3,500 payable by the parties
to each such assignment other than the Borrower, provided, however, that in the
case of each assignment made as a result of a demand by the Borrower, such
recordation fee shall be payable by the Borrower except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Borrower to an Eligible Assignee that is an existing Lender. Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (x) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations

 

 


--------------------------------------------------------------------------------



 

hereunder have been assigned to it pursuant to such Assignment and Acceptance,
have the rights and obligations of a Lender hereunder and (y) the Lender
assignor thereunder shall, to the extent that rights and obligations hereunder
have been assigned by it pursuant to such Assignment and Acceptance, relinquish
its rights (other than its rights under Sections 2.11, 2.14 and 8.04 to the
extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

(b)      By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Acceptance; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

(c)       Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower.

(d)      The Agent shall maintain at its address referred to in Section 8.02 a
copy of each Assumption Agreement and each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the "Register"). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Borrower or any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e)       Each Lender may sell participations to one or more banks or other
entities (other than the Borrower or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitment, the Advances owing to it and any
Note or Notes held by it); provided, however, that (i) such Lender's obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Notes or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participation, or

 

 


--------------------------------------------------------------------------------



 

postpone any date fixed for any payment of principal of, or interest on, the
Notes or any fees or other amounts payable hereunder, in each case to the extent
subject to such participation.

(f)       Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any Borrower Information relating to the Borrower received by
it from such Lender.

(g)       Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.

SECTION 8.08. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the "Borrower Information"), except
that each of the Agent and each of the Lenders may disclose Borrower Information
(i) to its and its affiliates' employees, officers, directors, agents and
advisors on a "need to know" basis (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Borrower Information and instructed to keep such Borrower Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority having jurisdiction, (iii) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 8.08, to any assignee or participant or prospective assignee or
participant, (vii) to the extent such Borrower Information (A) is or becomes
generally available to the public on a non-confidential basis other than as a
result of a breach of this Section 8.08 by the Agent or such Lender, or (B) is
or becomes available to the Agent or such Lender on a nonconfidential basis from
a source other than the Borrower and (viii) with the consent of the Borrower.

SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.

SECTION 8.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier shall
be effective as delivery of a manually executed counterpart of this Agreement.

SECTION 8.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. The Borrower hereby consents to the service of process in
any action or proceeding in such courts by the mailing thereof by any parties
hereto by registered or certified mail, postage prepaid, to the Borrower at its
address specified pursuant to Section 8.02. Each of the parties hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Agreement or the Notes in the courts of any jurisdiction.

 

 


--------------------------------------------------------------------------------



 

 

(b)      Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any
New York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

SECTION 8.12. No Liability of the Issuing Banks. The Borrower assumes all risks
of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit; except that the Borrower shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrower, to the extent of any direct, but not consequential, damages suffered
by the Borrower that the Borrower proves were caused by (i) such Issuing Bank's
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank's willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.

SECTION 8.13. Patriot Act Notice. Each Lender and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies the Borrower, which information includes the name
and address of the Borrower and other information that will allow such Lender or
the Agent, as applicable, to identify the Borrower in accordance with the
Patriot Act. The Borrower shall provide, to the extent commercially reasonable,
such information and take such actions as are reasonably requested by the Agent
or any Lenders in order to assist the Agent and the Lenders in maintaining
compliance with the Patriot Act.



 


--------------------------------------------------------------------------------



 

 

SECTION 8.14. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

COVENTRY HEALTH CARE, INC.

By /s/ Shawn M. Guertin   

Title: Executive Vice President and Chief Financial Officer

CITIBANK, N.A.,

as Agent

By /s/ Wajeeh Faheem   

Title:Vice President



 


--------------------------------------------------------------------------------



 

 

Lenders

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN
BRANCHES                                          
                                

 

By /s/ Subash Viswanathan   

Title: Senior Vice President

 

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN
BRANCHES                                          
                                

 

By /s/ Barbara Peters   

Title: Assistant Treasurer

 

MIZUHO CORPORATE BANK, LIMITED

 

By /s/ Takahiko Ueda   

Title: Deputy General Manager

 

SUNTRUST BANK

 

By /s/ David P. Singleton   

Title: Managing Director

 

THE ROYAL BANK OF SCOTLAND PLC

 

By /s/ Iain Stewart   

Title: Senior Vice President

 

UNION BANK OF CALIFORNIA, N.A.

 

By /s/ Michael Tschida   

Title: Vice President

 

AIB DEBT MANAGEMENT LIMITED

 

By /s/ Germaine Reusche   

Title: Senior Vice President

 

AIB DEBT MANAGEMENT LIMITED

 

By /s/ Gregory Wiske   

Title: Vice President

 

BANK LEUMI USA

 

By /s/ Joung Hee Hong   

Title: Vice President



THE BANK OF TOKYO-MITSUBISHI TRUST
COMPANY                                                          

 

By /s/ Michael L. Zion   

Title: Vice President

 

CHANG HWA COMMERCIAL BANK, LTD., NEW YORK
BRANCH                                                                        

 

By /s/ Jim Chen   

Title: VP and General Manager

 

COMERICA BANK

 

By /s/ Neran Shaya   

Title: Vice President

 

PNC BANK, NATIONAL ASSOCIATION

 

By /s/ Joe Serianni   

Title: Vice President

 

UFJ BANK LIMITED

 

By /s/ Russell Bohner   

Title: Vice President

 

BANK HAPOALIM B.M.

 

By /s/ Helen Gateson   

Title: Vice President

 

BANK HAPOALIM B.M.

 

By /s/ Lenroy Hackett   

Title: First Vice President

 

E. SUN COMMERCIAL BANK, LTD.,

LOS ANGELES BRANCH

 

 

By /s/ Benjamin Lin   

Title: E.V.P. and General Manager

 

BANK OF COMMUNICATIONS,

NEW YORK BRANCH

 

 

By /s/ Hong Tu   

Title: General Manager

 

Initial Issuing Banks

 

BANK OF AMERICA, N.A.

 

By /s/ Amie L. Edwards   

Title: Vice President

 

CITIBANK, N.A.

 

By /s/ Carolyn Kee   

Title: Vice President

 

Lenders

 

CITIBANK, N.A.

 

By /s/ Wajeeh Faheem   

Title: Vice President

 

LEHMAN COMMERCIAL PAPER INC.

 

By /s/ Janine M. Shugan   

Title: Authorized Signatory

 

BANK OF AMERICA, N.A.

 

By /s/ Amie L. Edwards   

Title: Vice President

 

JPMORGAN CHASE BANK, N.A.

 

By /s/ Stephen Zajac   

Title: Vice President

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

By /s/ William F. Fox   

Title: Director

 

THE BANK OF NEW YORK

 

By /s/ Jonathan Rollins   

Title: Vice President

 

LASALLE BANK NATIONAL ASSOCIATION

 

By /s/ Lora Backofen   

Title: FVP



U.S. BANK, NATIONAL ASSOCIATION

 

By /s/ Mike Dorn   

Title: Vice President

 

 


 

 

TABLE OF CONTENTS

ARTICLE I

 

 

 

 

SECTION 1.01. Certain Defined Terms

 

 

 

SECTION 1.02. Computation of Time Periods

 

 

 

SECTION 1.03. Accounting Terms

 

 

 

 

 

 

ARTICLE II

 

 

 

 

SECTION 2.01. The Advances and Letters of Credit

 

 

 

SECTION 2.02. Making the Advances

 

 

 

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of Credit

 

 

 

SECTION 2.04. Fees

 

 

 

SECTION 2.05. Optional Termination or Reduction of the Commitments

 

 

 

SECTION 2.06. Repayment

 

 

 

SECTION 2.07. Interest on Advances

 

 

 

SECTION 2.08. Interest Rate Determination

 

 

 

SECTION 2.09. Optional Conversion of Advances

 

 

 

SECTION 2.10. Prepayments of Advances

 

 

 

SECTION 2.11. Increased Costs

 

 

 

SECTION 2.12. Illegality

 

 

 

SECTION 2.13. Payments and Computations

 

 

 

SECTION 2.14. Taxes

 

 

 

SECTION 2.15. Sharing of Payments, Etc.

 

 

 

SECTION 2.16. Evidence of Debt

 

 

 

SECTION 2.17. Use of Proceeds

 

 

 

SECTION 2.18. Increase in the Aggregate Revolving Credit Commitments

 

 

 

 

 

 

ARTICLE III

 

 

 

 

SECTION 3.01. Conditions Precedent to Effectiveness of Section 2.01

 

 

 

SECTION 3.02. Conditions Precedent to Each Revolving Credit Borrowing, Issuance
and Commitment Increase.

 

 

 

SECTION 3.03. Determinations Under Section 3.01

 

 

 

 

 

 

ARTICLE IV

 

 

 

 

SECTION 4.01. Representations and Warranties of the Borrower

 

 

 

 

 

 

ARTICLE V

 

 

 

 

SECTION 5.01. Affirmative Covenants

 

 

 

SECTION 5.02. Negative Covenants

 

 

 

SECTION 5.03. Financial Covenants

 

 

 

 

 

 

ARTICLE VI

 

 

 

 

SECTION 6.01. Events of Default

 

 

 

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default

 

 

 

 

 

 

ARTICLE VII

 

 

 

 

 

 


--------------------------------------------------------------------------------



 

 

 

 

SECTION 7.01. Authorization and Action

 

 

 

SECTION 7.02. Agent's Reliance, Etc.

 

 

 

SECTION 7.03. Citibank and Affiliates

 

 

 

SECTION 7.04. Lender Credit Decision

 

 

 

SECTION 7.05. Indemnification

 

 

 

SECTION 7.06. Successor Agent

 

 

 

SECTION 7.07. Other Agents.

 

 

 

 

 

 

ARTICLE VIII

 

 

 

 

SECTION 8.01. Amendments, Etc.

 

 

 

SECTION 8.02. Notices, Etc.

 

 

 

SECTION 8.03. No Waiver; Remedies

 

 

 

SECTION 8.04. Costs and Expenses

 

 

 

SECTION 8.05. Right of Set-off

 

 

 

SECTION 8.06. Binding Effect

 

 

 

SECTION 8.07. Assignments and Participations

 

 

 

SECTION 8.08. Confidentiality

 

 

 

SECTION 8.09. Governing Law

 

 

 

SECTION 8.10. Execution in Counterparts

 

 

 

SECTION 8.11. Jurisdiction, Etc.

 

 

 

SECTION 8.12. No Liability of the Issuing Banks

 

 

 

SECTION 8.13. Patriot Act Notice

 

 

 

SECTION 8.14. Waiver of Jury Trial

 

 

 

 

 

 

 

 